UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 68-0677944 (I.R.S. Employer Identification Number) 5940 South Rainbow Boulevard, Las Vegas, Nevada89118 Telephone: 1.888.455.6183 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Aspen Asset Management LLC 6623 Las Vegas Blvd South, Suite 255, Las Vegas, NV89119 Telephone: 702.360.0652 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy of Communications To: Clark Wilson LLP Attention: Cam McTavish Suite 800 - 885 West Georgia Street Vancouver, British Columbia V6C 3H1, Canada Telephone: (604) 891.7731 As soon as practicable after the effective date of this registration statement. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Shares, $0.001 par value per share $5,797,869(2) $664.44 Total $664.44 Estimated solely for the purposes of calculating the amount of the registration fee in accordance with Rule 457(o) under the Securities Act of 1933. The proposed maximum aggregate offering price includes amounts attributable to shares that may be issued upon exercise of the Over-Allotment Option by the Placement Agent. The offering is for CDN$5,750,143, which is $5,797,869 in United States Dollars using an exchange rate of $1 is equal to $1.0083, being the daily noon exchange rate as of June 11, 2012 as posted by the Bank of Canada The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall filea further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. 2 EXPLANATORY NOTE This registration statement contains two forms of prospectus: one to be used in connection with the registration of the securities described herein in the United States and one to be used in connection with the offering of such securities in Canada. The form of the U.S. prospectus is included herein and is followed by the alternate and additional pages to be used in the Canadian prospectus. Each of the alternate pages for the Canadian prospectus included herein is labeled “Alternate Page for Canadian Prospectus.” Each of the additional pages for the Canadian prospectus included herein is labeled “Additional Page for Canadian Prospectus”. The form of the U.S. prospectus is identical to the form of the Canadian prospectus except for these alternate and additional pages. There will not be any offers or sales of our Common Shares within the United States. 3 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS Subject to Completion , 2012 Offering: CDN$5,000,125(5,882,500 Shares) Respect Your Universe, Inc. Common Shares Respect Your Universe, Inc. (“we”, “us”, “our” or “our company”) is offering 5,882,500 shares of our common stock (each, a “Common Share”). Our placement agent (the “Placement Agent”) is selling the Common Shares on a commercially reasonable efforts basis to purchasers in Canada and offshore jurisdictions but not in the United States. The Placement Agent has agreed to use its reasonable commercial efforts to sell the Common Shares being offered. The offering (the “Offering”) will terminate upon the earlier of: (i) a date mutually acceptable to us and our Placement Agent or; (ii) the date that is 90 days from the date of this Prospectus (the “Closing Date”). Until we sell 5,882,500 Common Shares, all subscription proceeds will be held in a separate bank account of the Placement Agent in trust. If we do not sell 5,882,500 Common Shares by the Closing Date, all funds will be promptly returned to investors within three business dayswithout interest or deduction. Our Common Shares are traded on the OTC Bulletin Board under the symbol “RYUN”. On June 11, 2012, the closing price of our Common Shares on the OTC Bulletin Board was $0.90. We have applied to list the Common Shares on the TSX Venture Exchange. The listing of the Common Shares on the TSX Venture Exchange has been conditionally accepted by the TSX Venture Exchange. Such listing will be subject to our fulfillment of all requirements of the TSX Venture Exchange. There can be no assurance that our Common Shares will be listed on the TSX Venture Exchange. Investing in our Common Shares involves significant risks. See “Risk Factors” beginning on page 17. Per Common Share Offering (3) Public offering price CDN$ 0.850 CDN$ 5,000,125 Placement commissions (1) CDN$ 0.026 CDN$ 150,004 Proceeds to us, before expenses (2) CDN$ 0.824 CDN$ 4,850,121 The offering price and the terms of the Offering have been determined by negotiation between our company and the Placement Agent.The Common Shares are being sold on a commercially reasonable efforts basis and the distribution thereof will remain open until the Closing Date.Pursuant to the terms and conditions of the Agency Agreement dated June 22, 2012 between our company and the Placement Agent, our company has agreed to pay a cash commission of five percent (5%) of the gross proceeds of the Offering (except with respect to proceeds from the sale of Common Shares to certain purchasers introduced by our company to the Placement Agent (the “Special Orders”) for which the Placement Agent will not be entitled to any agent’s commission of such proceeds, up to CDN$2,000,000).In addition, the Placement Agent will also receive that number of share purchase warrants which is equal to five percent (5%) of the number of Common Shares sold in the Offering (the “Agent’s Warrants”) (except with respect to the sale of Common Shares under Special Orders for which the Placement Agent will not be entitled to be issued any Agent’s Warrants, up to CDN$2,000,000).Each Agent’s Warrant shall entitle the holder to acquire one Common Share (the “Agent’s Warrant Shares”) at the exercise price of CDN$1.50 per Agent’s Warrant Share, for a period of 24 months from the Closing Date. This Prospectus also qualifies the distribution of the Agent’s Warrants.See “Plan of Distribution” and “Description of the Securities”.For the purposes of the table above, agent’s commission is calculated assuming 5% commission with respect to proceeds of CDN$3,000,125 and no commission with respect to CDN$2,000,000 from Special Orders.If 5% commission is payable on the entire gross proceeds of CDN$5,000,125, such commission per Common Share will increase to CDN$0.043 and commission for the entire Offering will increase to CDN$250,007 leaving net proceeds to our company of CDN$4,750,118. 4 Before deduction of the expenses of the Offering, estimated to be approximately CDN$200,000 and assuming no exercise of the Over-Allotment Option (as defined below).Our company will pay all of the reasonable legal expenses of the Placement Agent up to CDN$75,000 plus taxes and disbursements and other costs of the Placement Agent, other than legal expenses, up to CDN$10,000. Our company has granted the Placement Agent an over-allotment option (the “Over-Allotment Option”), exercisable in whole or in part, at the sole discretion of the Placement Agent at any time for a period of 30days from the Closing Date, to sell at the offering price up to that number of Common Shares which is equal to 15% of the number of Common Shares sold in the Offering solely to cover over-allotments, if any, and for market stabilization purposes.In respect of the Over-Allotment Option, our company will pay to the Placement Agent a fee equal to 5% of the gross proceeds realized through the issue of Common Shares pursuant to the Over-Allotment Option.If the Over-Allotment Option is exercised in full, the total price to the public, the Placement Agent’s commission and net proceeds to our company will be CDN$5,750,143, CDN$187,507 and CDN$5,562,500, respectively (assuming Special Orders of CDN$2,000,000).A subscriber who acquires Common Shares forming part of the Placement Agent’s over-allocation position acquires such Common Shares under this Prospectus regardless of whether the over-allocation position is ultimately filled through the exercise of the Over-Allotment Option or secondary market purchases.This Prospectus qualifies the grant of the Over-Allotment Option and the distribution of the Common Shares issuable upon exercise of the Over-Allotment Option. See “Plan of Distribution”. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2012. 5 [ALTERNATE PAGE FOR CANADIAN PROSPECTUS] No securities regulatory authority has expressed an opinion about these securities and it is an offence to claim otherwise. This prospectus constitutes a public offering of these securities only in those jurisdictions where they may be lawfully offered for sale and therein only by persons permitted to sell such securities. We have filed a registration statement on Form S-1 with the United States Securities and Exchange Commission under the United States Securities Act of 1933 with respect to these securities. See “Plan of Distribution”. PROSPECTUS New Issue June , 2012 Offering: CDN$5,000,125 (5,882,500 Common Shares) Respect Your Universe, Inc. Common Shares This prospectus (the “Prospectus”) is filed by Respect Your Universe, Inc. (“we”, “us”, “our” or “our company”) and qualifies the distribution of 5,882,500 shares of our common stock (each, a “Common Share”) at a price of CDN$0.85 per Common Share for gross proceeds of CDN$5,000,125. We have engaged Salman Partners Inc. (the “Placement Agent”) as placement agent for a syndicate of agents to act as our agents in connection with the sale of our Common Shares on a commercially reasonable efforts basis. Our Common Shares are traded on the OTC Bulletin Board under the symbol “RYUN”. On June 11, 2012, the closing price of our Common Shares on the OTC Bulletin Board was $0.90. We have applied to list the Common Shares on the TSX Venture Exchange. The listing of the Common Shares on the TSX Venture Exchange has been conditionally accepted by the TSX Venture Exchange. Such listing will be subject to our fulfillment of all requirements of the TSX Venture Exchange. There can be no assurance that our Common Shares will be listed on the TSX Venture Exchange. We are offering (the “Offering”) our Common Shares for sale in British Columbia, Alberta, Saskatchewan, Manitoba, Ontario, New Brunswick and Nova Scotia (the “Offering Jurisdictions”), under the terms of this prospectus and registering the securities in the United States under the terms of a registration statement on Form S-1 filed with the United States Securities and Exchange Commission (the “SEC”). The Common Shares may also be sold in offshore jurisdictions but not within the United States. Our Common Shares are being offered in the Offering Jurisdictions by the Placement Agent. Price: CDN $0.85 per Common Share Price to Public Agent’s Commission(1) Net Proceeds to Our Company(2)(3) Per Common Share CDN$ 0.85 CDN$ 0.026 CDN$ 0.824 Offering CDN$ 5,000,125 CDN$ 150,004 CDN$ 4,850,121 The offering price and the terms of the Offering have been determined by negotiation between our company and the Placement Agent.The Common Shares are being sold on a commercially reasonable efforts basis and the distribution thereof will remain open until the Closing Date.Pursuant to the terms and conditions of the agency agreement dated June 25, 2012 (the “Agency Agreement”) between our company and the Placement Agent, our company has agreed to pay a cash commission of five percent (5%) of the gross proceeds of the Offering (except with respect to proceeds from the sale of Common Shares to certain purchasers introduced by our company to the Placement Agent (the “Special Orders”) for which the Placement Agent will not be entitled to any agent’s commission of such proceeds, up to CDN$2,000,000).In addition, the Placement Agent will also receive that number of share purchase warrants which is equal to five percent (5%) of the number of Common Shares sold in the Offering (the “Agent’s Warrants”) (except with respect to the sale of Common Shares under Special Orders for which the Placement Agent will not be entitled to be issued any Agent’s Warrants, up to CDN$2,000,000).Each Agent’s Warrant shall entitle the holder to acquire one Common Share (the “Agent’s Warrant Shares”) at the exercise price of CDN$1.50 per Agent’s Warrant Share, for a period of 24 months from the Closing Date.See “Plan of Distribution” for more information about the Agent’s Warrants. This Prospectus also qualifies the distribution of the Agent’s Warrants.This Prospectus also qualifies the distribution of the Agent’s Warrants.See “Plan of Distribution” and “Description of the Securities”.For the purposes of the table above, agent’s commission is calculated assuming 5% commission with respect to proceeds of CDN$3,000,125 and no commission with respect to CDN$2,000,000 from Special Orders.If 5% commission is payable on the entire gross proceeds of CDN$5,000,125, such commission per Common Share will increase to CDN$0.043 and commission for the entire Offering will increase to CDN$250,007 leaving net proceeds to our company of CDN$4,750,118. 6 [ALTERNATE PAGE FOR CANADIAN PROSPECTUS] Before deduction of the expenses of the Offering, estimated to be approximately CDN$200,000 and assuming no exercise of the Over-Allotment Option (as defined below).Our company will pay all of the reasonable legal expenses of the Placement Agent up to CDN$75,000 plus taxes and disbursements and other costs of the Placement Agent, other than legal expenses, up to CDN$10,000. Our company has granted the Placement Agent an over-allotment option (the “Over-Allotment Option”), exercisable in whole or in part, at the sole discretion of the Placement Agent at any time for a period of 30days from the Closing Date, to purchase at the offering price up to that number of Common Shares which is equal to 15% of the number of Common Shares sold in the Offering solely to cover over-allotments, if any, and for market stabilization purposes.In respect of the Over-Allotment Option, our company will pay to the Placement Agent a fee equal to 5% of the gross proceeds realized through the issue of Common Shares pursuant to the Over-Allotment Option.If the Over-Allotment Option is exercised in full, the total price to the public, the Placement Agent’s commission and net proceeds to our company will be CDN$5,750,143, CDN$187,507 and CDN$5,562,500, respectively (assuming Special Orders of CDN$2,000,000).A subscriber who acquires Common Shares forming part of the Placement Agent’s over-allocation position acquires such Common Shares under this Prospectus regardless of whether the over-allocation position is ultimately filled through the exercise of the Over-Allotment Option or secondary market purchases.This Prospectus qualifies the grant of the Over-Allotment Option and the distribution of the Common Shares issuable upon exercise of the Over-Allotment Option. See “Plan of Distribution”. The following table summarizes the securities to be granted by us to our Placement Agent in connection with the Offering: Placement Agent’s Position Maximum Number of Securities Available Exercise Period Exercise Price Agent’s Warrants 176,478(1)(2) 24 months following the closing of the Offering CDN$1.50 Over-Allotment Option 882,375(2) 30 days following the closing of the Offering CDN$0.85 Each Agent’s Warrant entitles the holder to acquire one Agent’s Warrant Share at an exercise price of CDN$1.50 per Agent’s Warrant for a period of 24 months following the closing of the Offering.For the purposes of the table above, the number of Agent’s Warrants is calculated assuming 5% of the number of Common Shares sold in the Offering with respect to proceeds of CDN$3,000,125 and no Agent’s Warrants issuable on the number of Common Shares sold with respect to CDN$2,000,000 of proceeds from Special Orders.If there are no Special Orders, and Agent’s Warrants are issued at 5% on the entire proceeds of CDN$5,000,125, such number of Agent’s Warrants will increase to 294,125. This does not include any Agent’s Warrants issued in connection with the Over-Allotment Option.If the Over-Allotment Option is exercised in full, our company will grant the Placement Agent an additional 44,118 Agent’s Warrants. This Prospectus qualifies the grant of all of the compensation securities granted to the Placement Agent.See “Plan of Distribution”. Subscriptions for the Common Shares will be subject to rejection or allotment in whole or in part and the right is reserved to close the subscription books at any time without notice. On the Closing Date, as defined below, global certificates representing the Common Shares sold under the Offering will be available for delivery in book-based form through CDS Clearing and Depository Services Inc. (“CDS”) or its nominee and will be deposited with CDS.Any certificates representing the Common Shares issuable upon the exercise of the Over-Allotment Option will be available for delivery in book-based form through CDS or its nominee and will be so deposited on the date of issue of such securities.A subscriber for Common Shares, other than subscribers for Common Shares who were offered the Common Shares in the United States or are U.S. Persons, will receive only a customer confirmation from the registered dealer who is a CDS participant and from or through whom the Common Shares are purchased.The Offering will terminate upon the earlier of: (i) a date mutually acceptable to us and our Placement Agent; or (ii) the date that is 90 days from the date of this Prospectus (the “Closing Date”).Certificates representing the Common Shares offered under this Prospectus will be issued in registered form to CDS or its nominee and will be deposited with CDS on the Closing Date of the Offering.Registrations and transfers of Common Shares deposited with CDS will be effected only through the book-based system administered by CDS.At the discretion of our company, in certain limited circumstances, physical certificates may be issued by our company’s registrar and transfer agent to owners evidencing their ownership of Common Shares.Until the closing of the Offering, all subscription proceeds will be held in a separate bank account of the Placement Agent in trust.If the Offering is not fully subscribed within ninety days from the date a receipt is issued for this Prospectus, or such later date as our company and the Placement Agent may agree and the securities regulatory authorities may approve, the Offering will be discontinued and all subscription funds received by the Placement Agent in connection with the Offering will be returned to subscribers without interest, set-off or deduction. In connection with the sale of the Common Shares, the Placement Agent may over-allot or effect transactions which stabilize or maintain the market price of the Common Shares at levels other than those which might otherwise prevail in the open market.Such transactions may have the effect of preventing or mitigating a decline in the market price of the Common Shares.Such transactions, if commenced, may be discontinued at any time.See “Plan of Distribution”. 7 [ALTERNATE PAGE FOR CANADIAN PROSPECTUS] The Offering will remain open until such date as may be agreed upon by our company and the Placement Agent, but no later than the date that is 90 days after a receipt is issued by the principal regulator pursuant to National Policy11-202(“NP 11-202”) Process for Prospectus Review in Multiple Jurisdictions for the Prospectus, unless an amendment to the final Prospectus is filed and the principal regulator has issued a receipt for the amendment, in which case the Offering must cease within 90 days after the date of the receipt for the amendment to the final Prospectus.Notwithstanding the above, the total period of the Offering must not end more than 180 days from the date of the initial receipt for the final Prospectus. Certificates representing the Common Shares will be available for delivery to the Placement Agent at the closing of the Offering. As at the date of this prospectus, we do not have any of our securities listed or quoted, have not applied to list or quote any of our securities, and do not intend to apply to list or quote any of our securities, on the Toronto Stock Exchange, a U.S. marketplace, or a marketplace outside Canada and the United States of America. We are incorporated under the laws of the state of Nevada in the United States and Christopher Martens, Steve Eklund, Kristian Andresen and Emmanuel Brownreside outside of Canada. Although our company and Christopher Martens, Steve Eklund, Kristian Andresen and John Wood have appointed Clark Wilson LLP as their agent for service of process in Canada, it may not be possible for investors to enforce judgments obtained in Canada against our company and Christopher Martens, Steve Eklund, Kristian Andresen and John Wood. Investments in early stage issuers such as our company involve a significant degree of risk.An investment in the Common Shares should only be made by persons who can afford the total loss of their investment. See “Risk Factors”. Certain legal matters in connection with the Offering and this Prospectus were handled by Clark Wilson LLP, Vancouver, British Columbia, on behalf of our company, and by Borden Ladner Gervais LLP, Vancouver, British Columbia, on behalf of the Placement Agent. Potential investors are advised to consult their own legal counsel and other professional advisers in order to assess income tax, legal and other aspects of this investment. No person has been authorized to give any information other than that contained in this Prospectus, or to make any representations in connection with the Offering made hereby, and, if given or made, such other information or representations must not be relied upon as having been authorized by our company.This Prospectus does not constitute an offer to sell or a solicitation of an offer to buy securities in any jurisdiction or to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction. SALMAN PARTNERS INC. 17th Floor – 1095 West Pender Street Vancouver, British Columbia V6E 2M6 Telephone: (604) 622-5271 Fax:(604) 685-2457 8 The following table of contents has been designed to help you find important information contained in this Prospectus. We encourage you to read the entire Prospectus. TABLE OF CONTENTS Page Number EXCHANGE RATE INFORMATION 11 FORWARD-LOOKING STATEMENTS 11 PROSPECTUS SUMMARY 13 RISK FACTORS 17 USE OF PROCEEDS 22 DETERMINATION OF OFFERING PRICE 24 CAPITALIZATION 24 OUTSTANDING OPTIONS 24 DILUTION 28 PLAN OF DISTRIBUTION 29 ESCROWED SECURITIES AND SECURITIES SUBJECT TO CONTRACTUAL RESTRICTION ON TRANSFER 31 DESCRIPTION OF SECURITIES 33 EXPERTS AND COUNSEL 36 INTEREST OF NAMED EXPERTS AND COUNSEL 36 CORPORATE STRUCTURE 36 DESCRIPTION OF BUSINESS 37 DESCRIPTION OF PROPERTY 41 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 42 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 42 MARKET PRICE OF AND DIVIDENDS ON OUR COMMON SHARES AND RELATED SHAREHOLDER MATTERS 49 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 51 DIRECTORS AND EXECUTIVE OFFICERS 51 EXECUTIVE COMPENSATION 59 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 63 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 64 OTHER MATERIAL FACTS 65 WHERE YOU CAN FIND MORE INFORMATION 65 ELIGIBILITY FOR INVESTMENT 66 NOTICE TO INVESTORS REGARDING U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES 66 PRIOR SALES 66 AUDIT COMMITTEE CHARTER 67 PROMOTERS 69 RELATIONSHIP BETWEEN THE COMPANY AND THE UNDERWRITERS 69 9 [ALTERNATE PAGE FOR CANADIAN PROSPECTUS] The following table of contents has been designed to help you find important information contained in this Prospectus. We encourage you to read the entire Prospectus. TABLE OF CONTENTS Page Number EXCHANGE RATE INFORMATION 11 FORWARD-LOOKING STATEMENTS 11 PROSPECTUS SUMMARY 13 RISK FACTORS 17 USE OF PROCEEDS 22 DETERMINATION OF OFFERING PRICE 24 CAPITALIZATION 24 OUTSTANDING OPTIONS 24 DILUTION 28 PLAN OF DISTRIBUTION 29 ESCROWED SECURITIES AND SECURITIES SUBJECT TO CONTRACTUAL RESTRICTION ON TRANSFER 31 DESCRIPTION OF SECURITIES 33 EXPERTS AND COUNSEL 36 INTEREST OF NAMED EXPERTS AND COUNSEL 36 CORPORATE STRUCTURE 36 DESCRIPTION OF BUSINESS 37 DESCRIPTION OF PROPERTY 41 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 42 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 42 MARKET PRICE OF AND DIVIDENDS ON OUR COMMON SHARES AND RELATED SHAREHOLDER MATTERS 49 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 51 DIRECTORS AND EXECUTIVE OFFICERS 51 EXECUTIVE COMPENSATION 59 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 63 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 64 OTHER MATERIAL FACTS 65 WHERE YOU CAN FIND MORE INFORMATION 65 ELIGIBILITY FOR INVESTMENT 66 NOTICE TO INVESTORS REGARDING U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES 66 PRIOR SALES 66 AUDIT COMMITTEE CHARTER 67 PROMOTERS 69 RELATIONSHIP BETWEEN THE COMPANY AND THE UNDERWRITERS 69 MATERIAL CONTRACTS 70 PURCHASERS’ STATUTORY RIGHT OF WITHDRAWAL AND RESCISSION 70 10 EXCHANGE RATE INFORMATION Unless otherwise indicated, all reference to “dollars”, “$”, “USD” or “US$” are to United States dollars and all reference to “CDN$” are to Canadian dollars. We measure and report our financial results in United States dollars. The following table sets forth, for the periods indicated, the high, low, average and period-end noon buying rates of United States dollars published by the Bank of Canada. Although obtained from sources believed to be reliable, the data is only for informational purposes, and the Bank of Canada does not guarantee that the data is accurate or complete. No representation is made that the United States dollar amounts have been, could have been or could be converted into Canadian dollars at the noon buying rates on such dates or any other dates. Year Ended December 31 Noon Buying Rate (CDN$) Period Ended Average High Low On June 11, 2012, the noon buying rate of the Bank of Canada was $1.00 CDN$1.03. Unless otherwise indicated, Canadian dollars are converted to United States dollars using the noon buying rate of the Bank of Canada on June 11, 2012. FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements.Forward-looking statements are statements that relate to future events or future financial performance.In some cases, you can identify forward-looking statements by the use of terminology such as “may”, “should”, “intend”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “project”, “predict”, “potential”, or “continue” or the negative of these terms or other comparable terminology.These statements speak only as of the date of this Prospectus.Examples of forward-looking statements made in this Prospectus include statements pertaining to, among other things: · our product line, including that we intend to launch our additional product lines in the future; · our business plan, including opening a RYU retail store in Las Vegas, Nevada in the third quarter of 2012 and another store in late 2013; · capital expenditure programs; · the enforceability of our intellectual property rights; · the popularity, and expected popularity, of Mixed Martial Arts (“MMA”); · projections of market prices and costs; · supply and demand for our products; and · our need for, and our ability to raise, capital. The material assumptions supporting these forward-looking statements include, among other things: · our ability to obtain any necessary financing on acceptable terms; · timing and amount of capital expenditures; · the enforcement of our intellectual property rights; · our ability to launch additional product lines; · retention of skilled personnel; · continuation of current tax and regulatory regimes; · current exchange rate and interest rates; and · general economic and financial market conditions. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including: · our ability to market our products; · our need for, and our ability to raise, capital; 11 · increased competitive pressures from existing competitors and new entrants; · adverse state or federal legislation or regulation that increases the costs of compliance; · operational inefficiencies in distribution or other systems; · a decrease in the popularity of MMA; · our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require management to make estimates about matters that are inherently uncertain; · increased costs of producing our products in Asia; · our inability to maintain the value and reputation of our brand; · the inability of management to effectively implement our strategies and business plans; · our trademarks could conflict with the rights of others or may not be enforceable; and · the factors and conditions described in the discussions of “Risk Factors” on page11 and in other documents our company files from time to time with the SEC. These risks, as well as risks that we cannot currently anticipate, could cause our company’s or our industry’s actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance.Except as required by applicable law, including the securities laws of the United States and Canada, we do not intend to update any of the forward-looking statements to conform these statements to actual results. 12 PROSPECTUS SUMMARY As used in this Prospectus, the terms “we”, “us”, “our” and “our company” refer to Respect Your Universe, Inc. as the context may require. The following is a summary of the principal features of this distribution and should be read together with the more detailed information and financial data and statements contained elsewhere in this Prospectus. Principal Business of Our Company We were incorporated in the State of Nevada on November 21, 2008 to capitalize on the increasing popularity of Mixed Martial Arts (“MMA”) by designing, commercializing and marketing a line of premium performance athletic apparel and accessories drawing insights from MMA and athletes.Our premium athletic products include competition, training and premium sports and outerwear, as well as headwear and accessories that are designed to keep up with the demands of an active lifestyle.Our brand is built on the concept that our products are built for athletes, suited for style, and a concept that our premium high performance line embodies the art of the sport and places emphasis on respect, strength, honor and sustainability as the foundation of our apparel and accessories.Our products are crafted from organic and/or recycled materials.We debuted our men’s product line in February 2012.We anticipate introducing our Fall 2012 women’s product line in July 2012. See “Description of Business”. Management, Directors & Officers John Wood Christopher Martens Steve Eklund Erick Siffert Kristian Andresen(1) Emmanuel K. Brown David Campisi(1) Munir Ali(1)(2) President and Director Chief Executive Officer and Director Chief Financial Officer Chief Operations Officer Chairman of the Board, Secretary and Director Director of Marketing and Director Director Proposed Director (1)A member of our Audit Committee. (2)Mr. Ali will become a director of our company upon the closing of the Offering. See “Directors and Executive Officers”. The Offering We are offering through the Placement Agent 5,882,500 Common Shares to purchasers in the Offering Jurisdictions at a price of CDN$0.85 per Common Share on a commercially reasonable efforts basis. The Common Shares may also be sold in offshore jurisdictions but not within the United States. See “Plan of Distribution”. Over-Allotment Option We have granted the Placement Agent an Over-Allotment Option, exercisable in whole or in part, at the sole discretion of the Placement Agent at any time for a period of 30days from the Closing Date, to sell at the offering price up to that number of Common Shares which is equal to 15% of the number of Common Shares sold in the Offering solely to cover over-allotments, if any, and for market stabilization purposes.In respect of the Over-Allotment Option, our company will pay to the Placement Agent a fee equal to 5% of the gross proceeds realized through the issue of Common Shares pursuant to the Over-Allotment Option.If the Over-Allotment Option is exercised in full, the total price to the public, the Placement Agent’s commission and net proceeds to our company will be CDN$5,750,143, CDN$187,507 and CDN$5,562,500, respectively (assuming Special Orders of CDN$2,000,000).A subscriber who acquires Common Shares forming part of the Placement Agent’s over-allocation position acquires such Common Shares under this Prospectus regardless of whether the over-allocation position is ultimately filled through the exercise of the Over-Allotment Option or secondary market purchases.This Prospectus qualifies the grant of the Over-Allotment Option and the distribution of the Common Shares issuable upon exercise of the Over-Allotment Option. See “Plan of Distribution”. 13 Use of Proceeds Our company will receive aggregate gross proceeds of CDN$5,000,125 from the sale of the Common Shares pursuant to the Offering (assuming the Over-Allotment Option is not exercised).After deducting the Placement Agent’s commission of CDN$150,004 (assuming Special Orders of CDN$2,000,000), and the balance of estimated costs of the Offering of CDN$200,000, our company anticipates it will have net proceeds of CDN$4,650,121.Our company anticipates that total funds available to our company of CDN$5,577,121, consisting of net proceeds of CDN$4,650,000 from the Offering plus estimated available funds (working capital excluding prepaid expenses paid using common stock, inventory and deposits) of CDN$927,000 as of May 31, 2012 will be used as follows: Brand Marketing CDN$600,000 Opening of Retail Stores CDN$1,000,000 General and Administrative Expenses CDN$3,850,000 Unallocated Working Capital CDN$127,121 TOTAL: CDN$5,577,121 We intend to spend the funds available as stated in this Prospectus.There may be circumstances, however, where for sound business reasons a reallocation of funds may be necessary.See “Use of Proceeds”. 14 Risk Factors An investment in our Common Shares involves a number of very significant risks.You should carefully consider the information set out under “Risk Factors” and other information in this Prospectus before purchasing Common Shares.The risks we face include the following: ·We have just commenced the initial stages of our business plan and our products were only recently made commercially available.As a result, we have no way to evaluate the likelihood that we will be able to operate the business successfully. ·There is a high risk of business failure because of the unique difficulties and uncertainties inherent in the sports apparel business. ·We have incurred significant losses since our inception and expect to have continuing losses for some time.As a result, we must continue to rely on raising funds through equity financing until we are profitable or our business will fail. ·The loss of certain key management employees could have a material adverse effect on our business. · To enable us to achieve profitable operations, we have to successfully compete within the sports apparel business.We will face competition from established brands such as Nike, Adidas, and Tapout, all of whom have greater financial resources and brand awareness than we do. ·We may have difficulty selling our products due to factors beyond our control that could affect the marketability of the products produced. ·The effect of the recent global economic crisis may impact our business, operating results, or financial condition. ·We expect that our anticipated future growth may strain our management, administrative, operational and financial infrastructure, which could adversely affect our business. ·We may not be successful with developing our third-party sales and distribution channels which could affect our future financial performance. ·MMA has experienced rapid growth over a short period of time and we do not know whether this sport and related market will continue to develop or whether it can be maintained. · We are dependent on the popularity of the Ultimate Fighting Championship (“UFC”) and MMA. Some jurisdictions have banned or restricted the UFC and MMA. These laws could adversely affect the popularity of the UFC and MMA, which could have a material adverse effect on our business. ·The cost of raw materials could increase our cost of goods sold and cause our results of operations and financial condition to suffer. ·Increasing labor costs and other factors associated with the production of our products in Asia could increase the costs to produce our products. ·Our sales are likely to suffer if we fail to establish and maintain the value and reputation of our brand. · We are subject to legislation, including the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), which increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors. ·We do not have long-term contracts with our suppliers and accordingly could face significant disruptions in supply from our current sources. ·Our trademarks and other proprietary rights could potentially conflict with the rights of others and we may be prevented from selling our products. ·There may be ongoing doubt about our ability to continue as a going concern. If we cannot continue to operate our business, you could lose your entire investment in our company. ·The price of our Common Shares may become volatile, which could lead to our shareholders having difficulty in selling our Common Shares and our Common Shares may be subject to significant price swings. · We are required to remain current in our filings with the Securities and Exchange Commission to remain listed on the OTC Bulletin Board ·The exercise of outstanding options and warrants may have a dilutive effect on the price of our Common Shares. 15 ·Our stock is a penny stock. Trading of our stock may be restricted by the Securities and Exchange Commission’s penny stock regulations which may limit our shareholders’ability to buy and sell our stock. ·We do not expect to pay dividends in the future.Any return on investment may be limited to the value of our Common Shares. ·The Financial Industry Regulatory Authority sales practice requirements may also limit our shareholders’ ability to buy and sell our stock. Company Information Our principal executive offices are located at 5940 S. Rainbow Blvd., Las Vegas, Nevada 89118, and our telephone number is 1.888.455.6183. We also have an office at 818 North Russell Street, Suite A, Portland, Oregon 97227 which we use for administration and product design. Summary of Financial Information The following information represents selected financial information for our company for the years ended December 31, 2011, 2010 and 2009 and for the three months ended March 31, 2012 and 2011.The summarized financial information presented below is derived from and should be read in conjunction with our financial statements including the notes to those financial statements which are included elsewhere in this Prospectus along with the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” beginning on page36 of this Prospectus.See “Financial Statements”. Statements of Operations Data Year ended December 31, 2011 (audited) Year ended December 31, 2010 (audited) Year ended December 31, 2009 (audited) Total Revenues $- Cost of Revenue $- $- Gross Profit (Loss) $- Total Operating Expenses Net Income (Loss) Basic Loss Per Common Share Statements of Operations Data Three Months ended March 31, 2012 (unaudited) Three Months ended March 31, 2011 (unaudited) Total Revenues $64,126 $- Cost of Revenue $35,912 $- Gross Profit (Loss) $28,214 $- Total Operating Expenses $1,996,748 $226,596 Net Income (Loss) $(1,938,534) $(226,596) Basic Loss Per Common Share $(0.05) $(0.01) Balance Sheet Data At March 31, 2012 (unaudited) At December 31, 2011 (audited) At December 31, 2010 (audited) At December 31, 2009 (audited) Cash $2,006,884 $2,698,719 $3,308 $63,332 Working Capital $4,563,535 $4,710,080 $(484,386) $63,332 Total Assets $5,589,832 $5,530,097 $3,308 $63,332 Total Liabilities $569,287 $453,244 $487,694 $- Total Stockholders’ Equity (Deficit) $4,911,7201 $5,076,853 $(484,386) $63,332 Accumulated Deficit $(10,163,810) $(8,225,276) $(1,574,436) $(417,218) Please read this Prospectus carefully.You should rely only on the information contained in this Prospectus.We have not authorized anyone to provide you with different information.You should not assume that the information set forth in the Prospectus is accurate as of any date other than the date on the front of this Prospectus. 16 RISK FACTORS An investment in our Common Shares involves a number of very significant risks.You should carefully consider the following risks and uncertainties in addition to other information in this Prospectus in evaluating our company and our business before purchasing Common Shares.Our business, operating results and financial condition could be seriously harmed as a result of the occurrence of any of the following risks.You could lose all or part of your investment due to any of these risks.You should invest in our Common Shares only if you can afford to lose your entire investment. Risks Related to our Business If we do not obtain additional financing our business may fail. As of May 31, 2012, we had cash and cash equivalents in the approximate amount of $900,000. We recently launched our Spring 2012 product line. Depending on the revenue we may earn from our Spring 2012 product sales, we may require additional financing to sustain our business operations if we are not successful in earning significant revenues once our business plan is enacted. We currently do not have any arrangements for such financing and we may not be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including our ability to initially attract investments prior to substantial revenue generation, and thereafter our ability to grow our brand and penetrate the MMA sports apparel market. Because we have only recently commenced business operations, we face a high risk of business failure. We are still in the initial stages of our business plan.As a result, we have no way to evaluate the likelihood that we will be able to operate the business successfully.We were incorporated on November 21, 2008,and to date have been involved primarily in organizational activities and design, prototype development, testing, and marketing of our products. We have earned minimal revenues as of March 31, 2012 through a test launch of our products in 2009, sales through our website, and the launch of our Spring 2012 product line and there is limited history upon which to base any assumption as to the likelihood that we will prove successful. We can provide investors with no assurance that we will ever achieve profitable operations, and thus we face a high risk of business failure. We have a history of operating losses and negative cash flow that may continue into the foreseeable future. If we fail to execute our strategy to achieve and maintain profitability in the future, investors could lose confidence in the value of our Common Shares, which could cause our stock price to decline and adversely affect our ability to raise additional capital. Because of the unique difficulties and uncertainties inherent in the sports apparel business, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new sports apparel companies and the high rate of failure of such enterprises.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the design, manufacture and sale of the products that we plan to offer, as well as the highly competitive landscape of the sports apparel industry. These potential problems include, but are not limited to, unanticipated problems relating to manufacturing and sales, lack of branding and marketing traction with consumers, and additional costs and expenses that may exceed current estimates. Because we have incurred significant losses since our inception, and expect to have continuing losses for some time, we must continue to rely on raising funds through equity financing until we are profitable or our business will fail. Our net loss from inception to March 31, 2012 is $10,163,810. The loss was a result of costs incurred for the design and development of our product line and related fabrics, incorporation, general and administrative expenses, and audit and accounting services. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: · our ability to design and develop our clothing line to our expectations; · our ability to market and sell our product to the levels anticipated; · our ability to generate profits from the sale of those products; and · our ability to create a successful brand. We expect to incur continuing and significant losses into the foreseeable future.As a result of continuing losses, we may exhaust all of our resources and be unable to complete the successful development of our business.Our accumulated deficit will continue to increase as we continue to incur losses.We may not be able to earn profits or continue operations if we are unable to generate significant revenues from the sale of our products.There is limited history upon which to base any assumption as to the likelihood that we will be successful, and we may not be able to ever achieve profitable operations.If we are unsuccessful in addressing these risks, our business may fail. 17 Our executive officers are critical to our success, and the loss of these officers and key personnel could harm our business. Our performance is substantially dependent on the continued services and performance of our executive officers and other key personnel, namely Kristian Andresen, Christopher Martens, Erick Siffert, Steve Eklund and John Wood. While we have employment agreements with our executive officers, each of these may, however, be terminated at will by either party. No key man life insurance has been purchased on any of our executive officers. Our performance also depends on our ability to retain and motivate our officers. The loss of the services of any of our officers could have a material adverse effect on our business, prospects, financial condition and results of operations. Our future success also depends on our ability to identify, attract, hire, train, retain and motivate other highly skilled technical, managerial and marketing personnel. Competition for such personnel is intense, and we cannot assure you that we will be successful in attracting and retaining such personnel. The failure to attract and retain our officers or the necessary technical, managerial and marketing personnel could have a material adverse effect on our business, prospects, financial condition and results of operations. If we are unable to successfully compete within the sports apparel business, we will not be able to achieve profitable operations. We compete against numerous competitors and others in the business, many of which are larger and have greater financial resources, brand awareness and better access to capital markets than us. These competitors include Nike, Adidas, and Tapout. We also compete with other owners and operators for buyers of the products we manufacture. There can be no assurance that any competitors will not develop and offer products similar or even superior to, the products that we offer. Such competitiveness is likely to bring both strong price and quality competition to the sale of our products. This will mean, among others things, increased costs in the form of marketing and customer services, along with a reduction in pricing in sales. Generally, this will have a significant negative effect on our business. We may not have the financial resources, technical expertise or marketing and support capabilities to compete successfully. Because of factors beyond our control that could affect the marketability of the products produced, including a lack of market for our products, we may have difficulty selling our products. Even if we design and produce the products intended, a ready market may not exist for the sale of the products. Numerous factors beyond our control may affect the marketability of any products manufactured.These factors include market fluctuations, the proximity and capacity of sports apparel markets and government regulations.These factors may impact our ability to sell our products, which would impact our financial results. Some jurisdictions have banned or restricted the UFC and MMA. These laws could adversely affect the popularity of the UFC and MMA, which could have a material adverse impact on our business. The effects of the recent global economic crisis may impact our business, operating results, or financial condition. The recent global economic crisis has caused disruptions and extreme volatility in global financial markets, increased rates of default and bankruptcy, and has impacted levels of consumer spending. These macroeconomic developments could negatively affect our business, operating results, or financial condition. If consumer spending continues to decrease, this may result in fewer purchases of our apparel. We expect that our anticipated future growth may strain our management, administrative, operational and financial infrastructure, which could adversely affect our business. We anticipate that significant expansion of our present operations will be required to capitalize on potential growth in market opportunities. This expansion has placed, and is expected to continue to place, a significant strain on our management, operational and financial resources. In order to manage our growth, we will be required to continue to implement and improve our operational and financial systems, to expand existing operations, to attract and retain superior management, and to train, manage and expand our employee base. We cannot assure you that we will be able to effectively manage the expansion of our operations, that our systems, procedures or controls will be adequate to support our operations or that our management will be able to successfully implement our business plan. If we are unable to manage growth effectively, our business, financial condition and results of operations could be materially adversely affected. If we are not successful with developing our third-party sales and distribution channels, our future financial performance may be negatively affected. 18 Our future revenue growth is, in part, dependent upon the development of third-party sales and distribution channels to sell our apparel products. If we are unsuccessful in developing these third-party sales and distribution channels or if we are not able to secure these third-party sales and distribution channels on acceptable terms, our financial performance may be negatively affected. Additionally, if we or our established third-party sales and distribution channels are not able to sell our products at sufficient prices or in sufficient volumes, our financial performance may be negatively impacted. We cannot assure you that we will be successful in developing these third-party sales and distribution channels or that any third-party sales and distribution channels that are established will be successful in their efforts to sell our products. MMA has experienced rapid growth over a short period and we do not know whether this sport and related market will continue to develop or whether it can be maintained. MMA is a relatively new sport and has grown rapidly over a short period. However, it is a new sport and market which has operated at a substantial scale for only a limited period of time. Given the limited history, it is difficult to predict whether this sport and related market will continue to grow or whether it can be maintained. We expect that the MMA related market will evolve in ways which may be difficult to predict. If MMA fails to continue its growth, our business could be harmed and our results of operations subject to a material negative impact. The cost of raw materials could increase our cost of goods sold and cause our results of operations and financial condition to suffer. The fabrics used by our suppliers and manufacturers include synthetic fabrics whose raw materials include petroleum-based products. Our products also include natural fibers, including cotton and bamboo. Our costs for raw materials are affected by, among other things, weather, consumer demand, speculation on the commodities market, the relative valuations and fluctuations of the currencies of producer versus consumer countries and other factors that are generally unpredictable and beyond our control. For example, during 2010, cotton prices hit their highest levels in 140 years. Increases in the cost of cotton can result in higher costs in the price we pay for our cotton yarn and cotton-based textiles. We are not always successful in our efforts to protect our business from the volatility of the market price of cotton and other raw materials, and our business can be adversely affected by dramatic movements in prices of raw materials. The ultimate effect of this change on our earnings cannot be quantified, as the effect of movements in raw materials prices on industry selling prices are uncertain, but any dramatic increase in these prices could have a material adverse effect on our business, results of operations, financial condition and cash flows. Increasing labor costs and other factors associated with the production of our products in Asia could increase the costs to produce our products. Given that our manufacturing is conducted by third-party manufacturers located in Asia, increases in the costs of labor and other costs of doing business in Asia could significantly increase our costs to produce our products and could have a negative impact on our operations, revenues and earnings. Factors that could negatively affect our business include a potential significant revaluation of the Chinese Yuan, which may result in an increase in the cost of producing products in China, labor shortage and increases in labor costs in Asia, and difficulties in moving products manufactured in Asia out of Asia and through the ports on the western coast of North America, whether due to port congestion, labor disputes, product regulations and/or inspections or other factors, and natural disasters or health pandemics impacting Asia. Also, the imposition of trade sanctions or other regulations against products imported by us from, or the loss of “normal trade relations” status with, Asian countries, could significantly increase our cost of products imported into North America and harm our business. If we fail to establish and maintain the value and reputation of our brand, our sales are likely to suffer. Our success depends on the value and reputation of the RYU brand. The RYU name is integral to our business as well as to the implementation of our strategies for expanding our business. Maintaining, promoting and positioning our brand will depend largely on the success of our marketing, sponsorship and merchandising efforts and our ability to provide a consistent, high quality customer experience. We rely on social media, as one of our marketing strategies, to have a positive impact on both our brand value and reputation. Our brand could be adversely affected if we fail to achieve these objectives or if our public image or reputation were to be tarnished by negative publicity. Any of these events could result in decreases in sales. Risks Related to Legal Uncertainty Because legislation in the United States, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult to retain or attract officers and directors. 19 The Sarbanes-Oxley Act was enacted in the United States in response to public concerns regarding corporate accountability in connection with accounting scandals. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies that file or are required to file periodic reports with the United States SEC, under the Securities Exchange Act of 1934 (“Exchange Act”).Upon becoming a public company in the United States, we will be required to comply with the Sarbanes-Oxley Act and it is costly to remain in compliance with the federal securities regulations. Additionally, we may be unable to attract and retain qualified officers, directors and members of board committees required to provide for our effective management as a result of the Sarbanes-Oxley Act. The enactment of the Sarbanes-Oxley Act has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may make it more costly or deter qualified individuals from accepting these roles. Significant costs incurred as a result of becoming a public company could divert the use of finances from our operations resulting in our inability to achieve profitability. We do not have long-term contracts with our suppliers and accordingly could face significant disruptions in supply from our current sources. We have not, and do not plan to, enter into long-term formal written agreements with our suppliers, and typically transact business with our suppliers on an order-by-order basis. There can be no assurance that there will not be a significant disruption in the supply of fabrics or raw materials from current sources or, in the event of a disruption, that we would be able to locate alternative suppliers of materials of comparable quality at an acceptable price, or at all. Identifying a suitable supplier is an involved process that requires us to become satisfied with their quality control, responsiveness and service, financial stability and labor and other ethical practices. Any delays, interruption or increased costs in the supply of fabric or manufacture of our products arising from a lack of long-term contracts could have an adverse effect on our ability to meet customer demand for our products and result in lower net revenue and income from operations both in the short and long-term. Similarly, there can no assurance that the suppliers of our fabrics will not sell the same fabric to our competitors. Our trademarks and other proprietary rights could potentially conflict with the rights of others and we may be prevented from selling some of our products. Our success depends in large part on our brand image. We believe that our trademarks and other proprietary rights have significant value and are important to identifying and differentiating our products from those of our competitors and creating and sustaining demand for our products. We have obtained and applied for some United States trademark registrations, and will continue to evaluate the registration of additional trademarks as appropriate. We cannot assure you that obstacles will not arise as we expand our product line and the geographic scope of our sales and marketing. Third parties may assert intellectual property claims against us, particularly as we expand our business and the number of products we offer. Our defense of any claim, regardless of its merit, could be expensive and time consuming and could divert management resources. Successful infringement claims against us could result in significant monetary liability or prevent us from selling some of our products. In addition, resolution of claims may require us to redesign our products, license rights from third parties or cease using those rights altogether. Any of these events could harm our business and cause our results of operations, liquidity and financial condition to suffer. Risks Related to this Offering Because there is a limited market in our Common Shares, shareholders may have difficulty in selling our Common Shares and our Common Shares may be subject to significant price swings. There can be no assurance that an active market for our Common Shares will develop. If an active public market for our Common Shares does not develop, shareholders may not be able to re-sell the Common Shares that they own and affect the value of their Common Shares. Our stock is a penny stock. Trading of our stock may be restricted by the SEC’s penny stock regulations which may limit our shareholders’ ability to buy and sell our stock. Our stock is a penny stock. The SEC has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. 20 The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our Common Shares. The Financial Industry Regulatory Authority sales practice requirements may also limit our shareholders’ ability to buy and sell our stock. In addition to the “penny stock” rules described above, the Financial Industry Regulatory Authority, or “FINRA”, has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our Common Shares, which may limit your ability to buy and sell our stock and have an adverse effect on the market for Common Shares. Our Common Shares are quoted on the OTC Bulletin Board, and to remain listed there, we are required to remain current in our filings with the SEC. Our Common Shares are quoted on the OTC Bulletin Board,and to remain listed there, we will be required to remain current in our filings with the SEC.In the event that we become delinquent in our required filings with the SEC, quotation of our Common Shares will be terminated following a 30 or 60 day grace period if we do not make our required filing during that time.If our Common Shares are delisted from the OTC Bulletin Board, investors in our Common Shares may find it difficult to sell their Common Shares. The exercise of outstanding options and warrants may have a dilutive effect on the price of our Common Shares. To the extent that outstanding stock options and warrants are exercised, dilution to our shareholders will occur. Moreover, the terms upon which we will be able to obtain additional equity capital may be adversely affected, since the holders of the outstanding options and warrants can be expected to exercise them at a time when we would, in all likelihood, be able to obtain any needed capital on terms more favorable to us than the exercise terms provided by the outstanding options and warrants. We do not expect to pay dividends in the future. Any return on investment may be limited to the value of our Common Shares. We do not currently anticipate paying cash dividends in the foreseeable future. The payment of dividends on our Common Shares will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. Our current intention is to apply net earnings, if any, in the foreseeable future to increasing our capital base and development and marketing efforts. There can be no assurance that our company will ever have sufficient earnings to declare and pay dividends to the holders of our Common Shares, and in any event, a decision to declare and pay dividends is at the sole discretion of our board of directors. If we do not pay dividends, our Common Shares may be less valuable because a return on your investment will only occur if its stock price appreciates. 21 USE OF PROCEEDS Proceeds and Funds Available The gross proceeds from the Offering will be CDN$5,000,125 (assuming no exercise of the Over-Allotment Option).After deducting the agent’s commission of 5% of the gross proceeds from the Offering, except that no agent’s commission will be payable with respect to Special Orders of CDN$2,000,000 and estimated offering expenses of CDN$200,000 will be payable by our company, our company expects to receive net proceeds of approximately CDN$4,650,121 from the Offering.As our company had net funds available to us of CDN$927,000 as of May 31, 2012, our company anticipates there will be total available funds of CDN$5,577,121 from the Offering. Funds Available (CDN$) (CDN$) Funds Available at May 31, 2012(1) 927,000 Gross Proceeds of the Offering(2) 5,000,125 Less:Placement Agent’s cash commission(2) 150,004 Less:Offering Costs 200,000 Net Proceeds of the Offering 4,650,121 4,650,121 Total: 5,577,121 Notes: (1) Working capital was calculated by subtracting total approximate current liabilities of $460,000 from total approximate current assets of $3,910,000 as at May 31, 2012. Our approximate current assets include several non-cash items that, because of their nature, cannot be used for the use of proceeds, such as prepaid expenses paid using common stock of $1,200,000, inventory of $520,000 and deposits placed to secure product production of $830,000. These current assets have been subtracted from our working capital to calculate the funds available to us of $900,000 or approximately CDN$927,000. (2) Assuming no exercise of the Over-Allotment Option and assuming Special Orders of $2,000,000. (3) This does not include the $500,000 available pursuant to a credit facility (the “Credit Facility”) dated June 14, 2012 entered into with Nicholas Cohen Productions Ltd. Amounts drawn down on the Credit Facility incur interest at 6% per annum and the Credit Facility matures on June 14, 2013. Principal Purposes Our company expects to use the total available funds as set forth above for the purposes described below: Use of Proceeds (CDN$) Brand Marketing 600,000 Opening of Retail Stores 1,000,000 General and Administrative Expenses 3,850,000 Unallocated Working Capital 127,121 Total: 5,577,121 Our company intends to spend the funds available to it as stated in this Prospectus.There may be circumstances, however, where for sound business reasons a reallocation of funds may be necessary. Further detail with respect to each of these purposes is set out below. Brand Building We intend to use CDN$600,000 for brand marketing investments to continue strengthening the RYU brand and create demand for our products.Profits from the sale of our products will be used for additional brand building investments.Brand marketing initiatives include sports marketing investments at the professional and amateur levels to position the RYU brand as an authentic athletic training brand, as well as investments in digital and media marketing to connect directly with consumers.Additional funds are anticipated to be used in connection with the expansion of our website, attendance at the August 2012 and February 2013 MAGIC apparel trade shows in Las Vegas, Nevada and exploration of opportunities to license the RYU brand to others for complimentary products that may include training electronics and accessories, training centers and exercise equipment. 22 Retail Stores We intend to use CDN$1,000,000 for the design and construction of RYU retail stores.Phase I is the development of the retail conceptual design and we have engaged Skylab Architecture LLC to create the design for RYU branded stores to be completed by July 2012. In Phase II we plan to open a mall based flagship store in Las Vegas, Nevada in the third quarter of 2012.In Phase III we anticipate opening a retail store in late 2013 in a major metropolitan United States location to be determined.Costs would include entry into a long-term lease agreement, leasehold improvements and equipment necessary to equip such stores for sales to the public. We have entered into a lease for a 1559 square foot retail store in The Shoppes at The Palazzo in Las Vegas, Nevada.The term of the lease is from August 1, 2012 to July 31, 2014 but it may be terminated by the landlord with 60 days notice and by us after August 1, 2013 with 60 days notice.The aggregate fixed lease commitment for the period is estimated to be $339,276 plus additional percentage rent of $130,259 if estimated sales targets are achieved. General and Administrative We intend to use CDN$3,850,000 for general and administrative expenses.During the next twelve month period we anticipate incurring wage related costs of CDN$2,000,000, professional fees of CDN$1,000,000 and other expenses of CDN$850,000. Unallocated Working Capital We intend to use CDN$127,121 as unallocated working capital to fund ongoing operations. While we intend to spend funds available as stated above, there may be circumstances where, for sound business reasons, a reallocation of funds may be necessary. For our business objectives that we expect to accomplish using the net proceeds of this Offering, see “Description of Business” and “Business Objectives and Milestones”. Any proceeds received from exercise of the warrants issued to the Placement Agent as compensation and exercise of the Over-Allotment Option will be used to provide general working capital to fund ongoing operations. Business Objectives and Milestones Business Objectives Our mission is to design, commercialize and market innovative premium athletic apparel and accessories for men and women.Demand for our products is created through compelling consumer communication, strategic partnerships with sports organizations (i.e. the UFC) and endorsements from key athletes and influential people.We anticipate employing a multichannel distribution strategy utilizing wholesale partners plus direct-to-consumer sales via our proposed company owned retail stores and our www.ryu.com web store. Milestones We anticipate building our brand by achieving the following milestones: · Increase exposure to MMA athletes and fans through our strategic sponsorship agreement with Zuffa Marketing LLC that includes significant brand placement at five pay-per-view UFC events in 2011-12 plus the leveraging of extensive UFC digital media marketing assets; · Secure sports marketing agreements with athletes in a wide range of sports to use and endorse RYU products; and · Provide product to key professional and amateur athletes in a broad range of sports and with high profile entertainment and celebrity personalities. We anticipate launching our retail stores by achieving the following milestones: · Complete the retail store conceptual design phase in July 2012 for RYU branded stores and take down designs for shop-in-shop RYU retail environments within wholesale partner stores; · Open a RYU flagship retail store in Las Vegas, Nevada during the third quarter of 2012; and · Open a RYU store in a major United States metropolitan market in the second half of 2013. 23 DETERMINATION OF OFFERING PRICE Our Common Shares are traded on the OTC Bulletin Board under the symbol “RYUN”. On June 11, 2012, the closing price for one Common Share was $0.90. The public offering price for the Common Shares being offered was determined by us with consultation from the Placement Agent and we gave great weight to prevailing market conditions. CAPITALIZATION There has been no material change to our share capital on a consolidated basis since the date of the most recently completed unaudited financial statements for the interim period ended March 31, 2012. The following table sets out the capitalization of our company as at the dates specified below: Description Outstanding as at March 31, 2012 Outstanding as at the date of this Prospectus Outstanding after giving effect to the Offering Common Shares 42,339,628(1) 42,339,628(1) 48,222,128(1) Warrants 6,330,151 6,330,151 6,330,151 Agent’s Warrants Nil Nil 176,477(2) Options 4,016,170 4,416,170(3) 4,416,170(3) On an undiluted basis.Does not include any Common Shares issuable upon exercise of the Options and Warrants or on exercise of the Over-Allotment Option or the Agent’s Warrants, as applicable. (2) Does not include any Agent’s Warrants that may be issued on exercise of the Over-Allotment Option. Assuming that the Offering is fullysubscribed and that there are Special Orders for CDN$2,000,000. Each Agent’s Warrant entitles the holder to acquire one Agent’s Warrant Share at an exercise price of CDN$1.50 per Agent’s Warrant for a period of 24 months following the closing of the Offering.For the purposes of the table above, the number of Agent’s Warrants is calculated assuming 5% of the number of Common Shares sold in the Offering with respect to proceeds of CDN$3,000,125 and no Agent’s Warrants issuable on the number of Common Shares sold with respect to CDN$2,000,000 of proceeds from Special Orders.If there are no Special Orders, and Agent’s Warrants are issued at 5% on the entire proceeds of CDN$5,000,125, such number of Agent’s Warrants will increase to 294,125.Does not include any Agent’s Warrants issued in connection with the Over-Allotment Option.If the Over-Allotment Option is exercised in full, our company will grant the Placement Agent an additional 44,118 Agent’s Warrants. (3) After March 31, 2012, we granted 600,000 options to purchase Common Shares at a price per Common Shares of $0.90 for a period of five years. Also, 200,000 options were cancelled due to the holder of those options ceasing to be an employee of our company. Pursuant to the terms of an agreement with Only One Degree, LLC (“One Degree”), we are obligated to issued an additional 100,000 Common Shares and warrants to purchase an additional 100,000 Common Shares to One Degree. As of the date of this Prospectus, we have not issued those Common Shares or warrants to One Degree, as One Degree has not obtained the tax number required for us to issue them Common Shares. OUTSTANDING OPTIONS As at the date of this Prospectus, the following options of our company will be outstanding upon completion of the Offering: Name of Optionee Number of Common Shares under Option Exercise price per Common Share Expiry Date Executive officers of our company as a group (7 persons) 600,000 900,000 228,670 500,000 300,000 $0.69 $2.26 $1.27 $1.00 $0.90 June 10, 2021 July 1, 2021 August 19, 2021 January 1, 2022 June 14, 2017 Directors and past directors of our company who are not also executive officers as a group (1 person) 4,000 $.97 March 9, 2022 Consultants who are not also executive officers as a group (2 person) 300,000 300,000 $0.69 $0.90 June 10, 2016 June 14, 2017 January 1, 2022 All other employees 150,000 70,000 $1.23 $1.00 October 1, 2021 January 1, 2022 All other individuals 900,000 50,000 13,500 $0.69 $2.26 $1.51 June 10, 2016 July 1, 2021 September 15, 2021 TOTAL: 4,416,170 24 The following is the detailed information regarding all of the outstanding options of our company: Option Holder Number of Shares Under Option Expiry Exercise Price Kristian Andresen 300,000 June 10, 2021 $0.69 John Wood 300,000 June 10, 2021 $0.69 Oliver Lindsay 300,000 June 10, 2021 $0.69 Derrick Townsend 300,000 June 10, 2021 $0.69 Jiang Yu 300,000 June 10, 2016 $0.69 Marcello Leone 300,000 June 10, 2016 $0.69 Kristian Andresen 100,000 July 1, 2021 $2.26 John Wood 100,000 July 1, 2021 $2.26 Steve Eklund 100,000 July 1, 2021 $2.26 Erick Siffert 300,000 July 1, 2021 $2.26 Christopher Martens 300,000 July 1, 2021 $2.26 Pedro Valles 50,000 July 1, 2021 $2.26 Kristian Andresen 110,550 August 19, 2021 $1.27 John Wood 118,120 August 19, 2021 $1.27 James Bice 13,500 September 15, 2021 $1.51 Aaron Loreth 50,000 October 1, 2021 $1.23 Steve Eklund 100,000 October 1, 2021 $1.23 Steve Eklund 100,000 January 1, 2022 $1.00 Aaron Loreth 35,000 January 1, 2022 $1.00 Christopher Martens 100,000 January 1, 2022 $1.00 Erick Siffert 100,000 January 1, 2022 $1.00 James Bice 35,000 January 1, 2022 $1.00 Joe Lafleur 50,000 January 1, 2022 $1.00 John Wood 100,000 January 1, 2022 $1.00 Kristian Andresen 100,000 January 1, 2022 $1.00 Scott Olson 50,000 January 1, 2022 $1.00 David Campisi 4,000 January 1, 2022 $1.00 Munir Ali 300,000 June 14, 2017 $0.90 Dale Wallster 300,000 June 14, 2017 $0.90 Total 4,416,170 On April 16, 2012, our board of directors adopted a new stock option plan (the “2012 Plan”). The purpose of the 2012 Plan is to advance the interests of our company and its shareholders by attracting, retaining and motivating the performance of selected directors, officers, employees or consultants of our company of high caliber and potential and to encourage and enable such persons to acquire and retain a proprietary interest in our company by ownership of its stock. The 2012 Plan provides that, subject to the requirements of the TSX Venture Exchange, the aggregate number of securities reserved for issuance, set aside and made available for issuance under the 2012 Plan may not exceed 10% of the issued and outstanding Common Shares at the time of granting of options (including all options granted by our company to date). On May 18, 2012, our board of directors amended the 2012 Plan to provide for a fixed number of Common Shares, being 20% of the issued and outstanding Common Shares as of May 18, 2012, instead of 10% of the issued and outstanding Common Shares at the time of grant. 25 Upon our Common Shares being listed on the TSX Venture Exchange, the following terms apply to our plan: · the number of Common Shares which may be reserved in any 12 month period for issuance to any one individual upon exercise of all stock options held by that individual may not exceed 5% of the issued and outstanding Common Shares of our company at the time of the grant; · the number of Common Shares which may be reserved in any 12 month period for issuance to any one consultant may not exceed 2% of the issued and outstanding Common Shares and the maximum number of Common Shares which may be reserved in any 12 month period for issuance to all persons engaged in investor relations activities may not exceed 2% of the issued and outstanding Common Shares of our company; · options granted to any person engaged in investor relations activities will vest in stages over 12 months with no more than ¼ of the stock options vesting in any three month period; · stock options granted to optionees engaged in investor relations activities on behalf of our company expire 30 days after such optionees cease to perform such investor relations activities for our company; and · the exercise price of any stock options granted under the 2012 Plan shall be determined by the board of directors, but may not be less than the closing price of the Common Shares on the TSX Venture Exchange on the last trading day immediately preceding the date of the grant of such stock options (less any discount permissible under TSX Venture Exchange rules) . The 2012 Plan will be administered by the board of directors of our company or a special committee of directors, either of which will have full and final authority with respect to the granting of all stock options thereunder.Stock options may be granted under the 2012 Plan to such directors, officers, employees or consultants of our company, as the board of directors may from time to time designate. The term of any stock options granted under the 2012 Plan shall be determined at the time of grant but, subject to earlier termination in the event of termination or in the event of death, the term of any stock options granted under the 2012 Plan may not exceed ten years.Options granted under the 2012 Plan are not to be transferable or assignable other than by will or other testamentary instrument or pursuant to the laws of succession. Subject to certain exceptions, in the event that an employee or consultant ceases to act in that capacity in relation to our company, stock options granted to such employee, consultant or management company employee under the 2012 Plan will expire 90 days after such individual or entity ceases to act in that capacity in relation to our company, other than for cause, death, or disability. Options granted to an employee or consultant that ceases to act in that capacity in relation to our company are terminated immediately upon the employee or consultant being terminated for cause.In the event of death of an option holder, options granted under the 2012 Plan expire one year from the date of the death of the option holder. The following is the detailed information regarding all of the outstanding warrants of our company: Name Number of Shares Under Warrants Expiry Exercise Price Lovell Capital Corp. 100,000 June 28, 2013 $1.80 Copper Eagle, Inc. 150,000 June 28, 2013 $1.80 Box Capital Corp. 100,000 June 28, 2013 $1.80 Carilette Faulkner 40,000 June 28, 2013 $1.80 Richard Gostanian 83,333 June 28, 2013 $1.80 Holmes Revokable Trust 50,000 June 28, 2013 $1.80 John David Belfontaine 33,333 June 28, 2013 $1.80 Ryan Craig 16,667 June 28, 2013 $1.80 Patrick Frank 16,667 June 28, 2013 $1.80 Robert Yeadon 3,333 June 28, 2013 $1.80 Rodigo Alverez 3,333 June 28, 2013 $1.80 Maurice Wooden 50,000 June 28, 2013 $1.80 Wayne Hillock 25,000 June 28, 2013 $1.80 26 Name Number of Shares Under Warrants Expiry Exercise Price Jeff Hillock 35,000 June 28, 2013 $1.80 Natalia Badzjo 25,000 June 28, 2013 $1.80 Douglas Silva 20,833 June 28, 2013 $1.80 Matthew Vander Woude 8,333 June 28, 2013 $1.80 Noy Alexander 8,333 June 28, 2013 $1.80 Ed Parker 10,000 June 28, 2013 $1.80 Leonard DeSouza 33,333 June 28, 2013 $1.80 Mark Trendell 20,000 June 28, 2013 $1.80 Tanya & Zack Elyacoubi 25,000 June 28, 2013 $1.80 Robert Morton Sr. 25,000 June 28, 2013 $1.80 Kelly Yeager 25,000 June 28, 2013 $1.80 Padrick Breeze 25,000 June 28, 2013 $1.80 Riverhead Trading, Inc. 50,000 June 28, 2013 $1.80 Forte Investment Group 50,000 June 28, 2013 $1.80 Zvonimir Duric 100,000 June 28, 2013 $1.80 Ten01 Capital, Inc. 87,658 June 28, 2013 $1.80 David Simek 150,000 June 28, 2013 $1.80 611034 B.C. Ltd. 8,333 June 28, 2013 $1.80 Salvatore Mele 8,333 June 28, 2013 $1.80 Marcello Leone 500,000 June 28, 2013 $1.80 Choi Yuet Chun 208,333 June 28, 2013 $1.80 Langold Enterprises Limited 208,500 June 28, 2013 $1.80 Avarice Investments PTE Ltd. 125,000 June 28, 2013 $1.80 Arliss International Inc. 250,000 June 28, 2013 $1.80 CBH Comoaonle Bancalre Helvetique SA 666,666 June 28, 2013 $1.80 Lock Partners Inc. 208,500 June 28, 2013 $1.80 Coleco Inc. 41,667 June 28, 2013 $1.80 Asia Asset Management Inc. 166,667 June 28, 2013 $1.80 Munir Ali 333,333 June 28, 2013 $1.80 1319460 Ontario Inc. 250,000 June 28, 2013 $1.80 Maria Leone 50,000 June 28, 2013 $1.80 Alberto Leone 50,000 June 28, 2013 $1.80 Kevin White 8,000 June 28, 2013 $1.80 Patrizia Leone-Mitchell 50,000 June 28, 2013 $1.80 Jonathan Pal Manson 8,333 June 28, 2013 $1.80 Andrew Hachett 8,333 June 28, 2013 $1.80 Robert Ferrill 333,333 June 28, 2013 $1.80 Domenico Allessandro 208,333 June 28, 2013 $1.80 Gordon Jung 16,666 June 28, 2013 $1.80 Ivan Solomon 16,666 June 28, 2013 $1.80 Despena Kontogeorgiu 16,666 June 28, 2013 $1.80 Mohamed Jessa 20,000 June 28, 2013 $1.80 Asia Precious Metals Mnmt Inc. 35,000 June 28, 2013 $1.80 Alexander Lorenz 165,000 June 28, 2013 $1.80 John M. Pulos 83,333 June 28, 2013 $1.80 Bryson Farrill 50,000 August 1, 2013 $2.30 Only One Degree, LLC 100,000 January 26, 2017 $1.20 John Mascio 15,000 January 31, 2022 $0.98 Munir Ali 30,000 August 23, 2014 $1.80 Asia Asset Management Inc. 35,000 August 23, 2014 $1.80 1985 Holdings Ltd. 75,000 August 23, 2014 $1.80 Avarice Investments PTE Ltd. 67,500 August 23, 2014 $1.80 Alida Ali 30,000 August 23, 2014 $1.80 Dale Wallster 187,500 August 23, 2014 $1.80 802td. 60,000 August 23, 2014 $1.80 27 Name Number of Shares Under Warrants Expiry Exercise Price Scott Hunter August 23, 2014 Kyle Hickey August 23, 2014 Marcello Leone August 23, 2014 Lovell Capital Corp. August 23, 2014 David PG Sidders August 23, 2014 William B. Marcus August 23, 2014 Creekside Capital August 23, 2014 Jordan S. Kesner Trust UA August 23, 2014 Paradox Capital Partners LLC August 23, 2014 GRQ Consultants, Inc. 401K August 23, 2014 Pascal Duvier August 23, 2014 Total DILUTION If you invest in our Common Shares, your interest will be diluted to the extent of the difference between the offering price per Common Share and the pro forma net tangible book value per Common Share after the Offering. Dilution results when the per share offering price is substantially in excess of the book value per share attributable to outstanding Common Shares. The net tangible book value attributable to the Common Shares that were outstanding on March 31, 2012 was CDN$4,678,964 or CDN$0.11 per Common Share. Net tangible book value per Common Share as of March 31, 2012 represents the amount of total tangible assets less goodwill, acquired intangible assets net, and total liabilities, divided by the number of Common Shares outstanding. If the Offering is sold and assuming that the Over-Allotment Option is not exercised by our Placement Agent, we will have 48,222,128 Common Shares issued and outstanding upon completion of the Offering. Our post-Offering pro forma net tangible book value, which gives effect to receipt of the gross proceeds from the Offering and issuance of additional Common Shares in the Offering, but does not take into consideration any other changes in our net tangible book value after March 31, 2012, will be CDN$9,329,085 or CDN$0.19 per Common Share. This would result in dilution to investors in this Offering of approximately CDN$0.65 per Common Share or approximately 77% from the offering price of CDN$0.85 per Common Share. Net tangible book value per Common Share would increase to the benefit of present shareholders by CDN$0.09 per Common Share attributable to the purchase of the Common Shares by investors in this Offering. The following table sets forth the estimated net tangible book value per Common Share after the closing of the Offering and the dilution to persons purchasing Common Shares based on the foregoing offering assumptions. Offering(1) Offering price per Common Share CDN$ 0.85 Net tangible book value per Common Share before the Offering (unaudited) CDN$ 0.10 Increase in net tangible book value per Common Share attributable to payments by new investors CDN$ 0.09 Pro forma net tangible book value per Common Share after the Offering CDN$ 0.19 Dilution per Common Share to new investors CDN$ 0.65 (1)Assumes gross proceeds from Offering of $5,000,125 and no exercise of the Over-Allotment Option. 28 PLAN OF DISTRIBUTION We have engaged the Placement Agent to conduct this Offering in the Offering Jurisdictions on a commercially reasonable efforts basis, subject to the terms and conditions described in the Agency Agreement dated June 25, 2012 between the Placement Agent and our company. The Offering is being made without a firm commitment by the Placement Agent, which has no obligation or commitment to purchase any of our Common Shares. Subscriptions for the Common Shares will be subject to rejection or allotment in whole or in part and the right is reserved to close the subscription books at any time without notice.The Placement Agent has agreed to use its reasonable commercial efforts to sell the Common Shares being offered. The Offering will terminate upon the Closing Date. Until we sell 5,882,500 Common Shares, all subscription proceeds will be held in a separate bank account of the Placement Agent in trust. If we do not sell 5,882,500 Common Shares by the Closing Date, all funds will be promptly returned to investors within three business dayswithout interest or deduction. We have granted our Placement Agent an Over-Allotment Option exercisable for a period of 30days from the date of the closing of this Offering, to sell at the offering price up to that number of additional Common Shares equal to 15% of the number of Common Shares issued pursuant to this Offering. The Over-Allotment Option is exercisable in whole or in any part only for the purpose of covering over-allotments, if any, made by our Placement Agent in connection with this Offering and for market stabilization purposes. This Prospectus qualifies the grant of the Over-Allotment Option and the distribution in the Offering Jurisdictions of the Common Shares issuable upon exercise of the Over-Allotment Option. A purchaser who acquires Common Shares forming part of the Placement Agent’s over-allocation position acquires such securities under this Prospectus regardless of whether the over-allocation position is ultimately filled through the exercise of the Over-Allotment Option or secondary market purchases. Our Placement Agent will receive a fee of CDN$0.043per additional Common Share purchased pursuant to the exercise of the Over-Allotment Option. If the Over-Allotment Option is exercised in full, the additional gross proceeds to us will be CDN$750,018. Our Placement Agent will offer the Common Shares in the Offering Jurisdictions, on a commercially reasonable efforts basis, subject to prior sale, if, as and when issued by us and accepted by our Placement Agent in accordance with the conditions contained in the Agency Agreement between our company and the Placement Agent, and subject to approval of all legal matters on our behalf by Clark Wilson LLP and on behalf of our Placement Agent by Borden Ladner Gervais LLP. The Common Shares are being offered in the Offering Jurisdictions. No offers or sales of Common Shares will be made in the United States. The Placement Agent may offer the Common Shares for sale in jurisdictions outside of Canada and the United States provided such offer and sale will not require our company to comply with the registration, prospectus, filing, continuous disclosure or other similar requirements under the applicable securities laws of such other jurisdictions or pay any additional governmental filing fees which relate to such other jurisdictions. You should be aware that the laws and practices of certain countries require investors to pay stamp taxes and other charges in connection with purchases of securities. The public offering price for the Common Shares offered in this Offering is payable in Canadian dollars only. The terms of this Offering, including the offering price, were determined by negotiation between our company and the Placement Agent in the context of prevailing market conditions. We are offering the Common Shares in the Offering Jurisdictions, subject to prior sale, withdrawal, cancellation or modification of the offer, including its structure, terms and conditions, without notice. We are offering the Common Shares at the public offering price set forth on the cover page of this Prospectus. The Placement Agent intends to offer Common Shares to its retail customers in provinces where we have qualified the offer and sale of the Common Shares. In satisfying its obligations under the Agency Agreement, the Placement Agent may utilize sub-agents. Subscriptions for the Common Shares will be subject to rejection or allotment in whole or in part and the right is reserved to close the subscription books at any time without notice. The Agency Agreement may be terminated under certain circumstances. Listing Application We have applied to list the Common Shares, including the Common Shares that will be distributed under this Prospectus, on the TSX Venture Exchange in Canada. The listing of the Common Shares on the TSX Venture Exchange has been conditionally accepted by the TSX Venture Exchange. Listing will be subject to our fulfilling all the listing requirements of the TSX Venture Exchange, and there can be no assurance that we will be able to fulfill those listing requirements. As at the date of the Prospectus and other than our quotation on the OTC Bulletin Board, we do not have any of our securities listed or quoted, have not applied to list or quote any of our securities, and do not intend to apply to list or quote any of our securities, on the Toronto Stock Exchange, a U.S. marketplace, or a marketplace outside of Canada and the United States of America. 29 Commissions The following table shows the public offering price, placement commissions to be paid by us to the Placement Agent and the proceeds, before expenses, to us. PerCommon Share Offering Public offering price CDN$ 0.850 CDN$ 5,000,125 Placement commissions(1) CDN$ 0.025 CDN$ 150,004 Proceeds to us, before expenses CDN$ 0.825 CDN$ 4,850,121 (1) The Common Shares are being sold on a commercially reasonable efforts basis and the distribution thereof will remain open until the Closing Date.Pursuant to the terms and conditions of the Agency Agreement dated June 25, 2012 between our company and the Placement Agent, our company has agreed to pay a cash commission of five percent (5%) of the gross proceeds of the Offering (except with respect to proceeds from the sale of Common Shares to certain purchasers introduced by our company to the Placement Agent for which the Placement Agent will not be entitled to any agent’s commission of such proceeds, up to CDN$2,000,000). For the purposes of the table above, agent’s commission is calculated assuming 5% commission with respect to proceeds of CDN$3,000,125 and no commission with respect to CDN$2,000,000 from Special Orders.If 5% commission is payable on the entire gross proceeds of CDN$5,000,125, such commission per Common Share will increase to CDN$0.043 and commission for the entire Offering will increase to CDN$250,006 leaving net proceeds to our company of CDN$4,750,118 before deduction of the expenses of the Offering, estimated to be approximately CDN$200,000 and assuming no exercise of the Over-Allotment Option.Our company will pay all of the reasonable legal expenses of the Placement Agent up to CDN$75,000 plus taxes and disbursements and other costs of the Placement Agent, other than legal expenses, up to CDN$10,000. Our company has granted the Placement Agent the Over-Allotment Option, exercisable in whole or in part, at the sole discretion of the Placement Agent at any time for a period of 30 days from the Closing Date, to sell at the offering price up to that number of Common Shares which is equal to 15% of the number of Common Shares sold in the Offering solely to cover over-allotments, if any, and for market stabilization purposes.In respect of the Over-Allotment Option, our company will pay to the Placement Agent a fee equal to 5% of the gross proceeds realized through the issue of Common Shares pursuant to the Over-Allotment Option.If the Over-Allotment Option is exercised in full, the total price to the public, the Placement Agent’s commission and net proceeds to our company will be CDN$5,750,143, CDN$187,507 and CDN$5,562,500, respectively (assuming Special Orders of CDN$2,000,000).A subscriber who acquires Common Shares forming part of the Placement Agent’s over-allocation position acquires such Common Shares under this Prospectus regardless of whether the over-allocation position is ultimately filled through the exercise of the Over-Allotment Option or secondary market purchases.This Prospectus qualifies the grant of the Over-Allotment Option and the distribution of the Common Shares issuable upon exercise of the Over-Allotment Option. Placement Agent’s Warrants In addition, the Placement Agent will also receive that number of Agent’s Warrants which is equal to 5% of the number of Common Shares sold in the Offering (except with respect to the sale of Common Shares under Special Orders for which the Placement Agent will not be entitled to be issued any Agent’s Warrants).Each Agent’s Warrant shall entitle the holder to acquire one Agent’s Warrant Share at the exercise price of CDN$1.50 per Agent’s Warrant Share, for a period of 24 months from the Closing Date. Relationship with the Placement Agent The Placement Agent and its affiliates may in the future provide various financial advisory, investment banking and commercial banking services for us and our affiliates in the ordinary course of business for which they will receive customary fees and commissions. 30 Indemnification We have agreed to indemnify the Placement Agent against liabilities relating to the Offering, including liabilities arising from breaches of the representation and warranties contained in the Agency Agreement, and to contribute to payments that the Placement Agent may be required to make for these liabilities. Stabilization Pursuant to the rules and policy statements of certain Canadian provincial securities commissions, the Placement Agent may not, throughout the period of distribution, bid for or purchase Common Shares except in accordance with certain permitted transactions, including market stabilization and passive market-making activities. In connection with the sale of the Common Shares, the Placement Agent may over-allot or effect transactions which stabilize or maintain the market price of the Common Shares at levels other than those which might otherwise prevail in the open market. Such transactions may have the effect of preventing or mitigating a decline in the market price of the Common Shares. Such transactions, if commenced, may be discontinued at any time. Under applicable rulesand regulations under the United States Securities Exchange Act of 1934, as amended, and subject to certain exemptions, any person engaged in the distribution of Common Shares offered under this Prospectus may not simultaneously engage in market making activities with respect to the Common Shares for the applicable restricted period, as defined in RegulationM, prior to the commencement of the distribution of the Common Shares. Further, any stabilizing or other related activities in relation to this Offering are prohibited, excepted as specifically allowed under RegulationM for the purpose of preventing or retarding a decline in the market price of the Common Shares. During the restricted period, as defined in RegulationM, it is unlawful for any person to sell short the Common Shares and purchase the Common Shares from the Placement Agent or any broker or dealer participating in this Offering. Restrictions on Additional Issuances We agreed not to issue or sell any Common Shares or other securities convertible or exchangeable into Common Shares, other than: (i) the grant of stock options, and the issuance of Common Shares underlying such options, in accordance with the policies of the TSX Venture Exchange; (ii) to satisfy existing securities or agreements already entered into as of the date hereof; or (iii) pursuant to a bona fide arm’s length acquisition, for a period of 90 days from the Closing Date, without the prior written consent of the Placement Agent, such consent not to be unreasonably withheld. ESCROWED SECURITIES AND SECURITIES SUBJECT TO CONTRACTUAL RESTRICTION ON TRANSFER National Policy 46-201 Escrow for Initial Public Offering (“NP 46-201”) provides that all shares of an issuer owned or controlled by its “Principals”, as defined by NP 46-201, will be escrowed at the time of the issuer’s initial public offering, unless the shares held by the Principal or issuable to the Principal upon conversion of convertible securities held by the Principal collectively represent less than 1% of the total issued and outstanding shares of the issuer after giving effect to the initial public offering. The following number of our securities are subject to escrow pursuant to NP 46-201: Designation of class Number of securities held in escrow or that are subject to a contractual restriction on transfer Percentage of class Common Shares 8,803,864 21.1%(1) Warrants nil nil Options 900,000 20.4%(2) (1) Based on 42,339,628 Common Shares issued and outstanding as at the date of this Prospectus. (2) Based on 4,416,170 options outstanding as at the date of this Prospectus. 31 A detailed breakdown of the escrowed securities for the Principals is shown in the following table: Name Designation of Security Quantity Percent of Common Shares at the date of Prospectus(1) Percent of Common Shares post -Offering(2) Kristian Andresen Common Shares 2,545,864(3) 6.4% 5.6% Warrants Nil Options 300,000 John Wood Common Shares 2,000,000 4.7% 4.1% Warrants Nil Options 300,000 Emmanuel Brown Common Shares 1,250,000 3.0% 2.6% Warrants Nil Options Nil Steven Eklund Common Shares 250,000(4) 0.6% 0.5% Warrants Nil Options Nil Christopher Martens Common Shares 2,000,000(5) 4.7% 4.1% Warrants Nil Options Nil Erick Siffert Common Shares 2,000,000(5) 4.7% 4.1% Warrants Nil Options Nil Munir Ali Common Shares 754,000 1.8% 1.6% Warrants Nil Options 300,000 David Campisi Common Shares 4,000 0% 0% Warrants Nil Options Nil (1) Based on 42,339,628 Common Shares issued and outstanding as at the date of this Prospectus. (2) Based on 48,222,128 Common Shares issued and outstanding as at the date of this Prospectus after giving effect to the Offering. (3) 1,095,864 of these Common Shares are held through Transmission Holdings, Inc. (4) These Common Shares are held through Xcel Advisors. (5) These Common Shares are held by Exit 21, a company jointly owned by Mr. Siffert and Mr. Martens. At the time of its initial public offering, an issuer will be classified for the purposes of escrow as either an “exempt issuer”, an “established issuer” or an “emerging issuer” as those terms are defined in NP 46-201. Uniform terms of automatic timed release escrow apply to Principals of exchange listed issuers, differing only according to the classification of the issuer. We anticipate that we will be classified as an “emerging issuer”. As such, the following automatic timed releases will apply to the securities held by its Principals: Date of Automatic Timed Release Amount of Escrowed Securities Released On the Listing Date 10% of the escrowed securities 6 months after the Listing Date 15% of the escrowed securities 12 months after the Listing Date 15% of the escrowed securities 18 months after the Listing Date 15% of the escrowed securities 24 months after the Listing Date 15% of the escrowed securities 30 months after the Listing Date 15% of the escrowed securities 36 months after the Listing Date 15% of the escrowed securities 32 Pursuant to the terms of an escrow agreement dated June 22, 2012 (the “Escrow Agreement”), among our company, Olympia Trust Company (the “Escrow Agent”) and the Principals of our company, the Principals agreed to deposit in escrow their securities of our company (the “Escrowed Securities”) with the Escrow Agent.Pursuant to the Escrow Agreement, 895,000 Common Shares, nil Warrants, and 90,000 options will be released from escrow on the date the Common Shares are listed on the TSX Venture Exchange. In connection with our application to the TSX Venture Exchange, we have entered into escrow agreements with 10 shareholders holding an additional 5,693,333 Common Shares in accordance with the policies of the TSX Venture Exchange. These Common Shares are escrowed pursuant to a “Value Security Escrow Agreement”, as defined by Policy 5-4 of the TSX Venture Exchange’s policies. The release terms for these Common Shares are as follows: Date of Automatic Timed Release Amount of Escrowed Securities Released On the Listing Date 10% of the escrowed securities 6 months after the Listing Date 15% of the escrowed securities 12 months after the Listing Date 15% of the escrowed securities 18 months after the Listing Date 15% of the escrowed securities 24 months after the Listing Date 15% of the escrowed securities 30 months after the Listing Date 15% of the escrowed securities 36 months after the Listing Date 15% of the escrowed securities DESCRIPTION OF SECURITIES Common Shares We are authorized to issue 500,000,000 Common Shares with a par value of $0.001 per Common Share and no shares of preferred stock.The authorized Common Shares are available for issuance without further action or approval by our shareholders, unless such action is required by applicable law or the rules of any stock exchange or automated quotation system on which our securities may be listed or traded. As of June 11, 2012, there were 42,339,628 Common Shares issued and outstanding held by approximately 315 holders of record. Voting Rights Each Common Share entitles the holder to one vote on all matters submitted to a vote of the shareholders including the election of directors.Except as otherwise required by law the holders of our Common Shares possess all voting power.According to our bylaws, in general, each director is to be elected by a majority of the votes cast with respect to the directors at any meeting of our shareholders for the election of directors at which a quorum is present.According to our bylaws, in general, the affirmative vote of a majority of the Common Shares represented at a meeting and entitled to vote on any matter (which Common Shares voted at such meeting also constitute at least a majority of the required quorum), except for the election of directors, is to be the act of our shareholders.Our bylaws provide that shareholders holding at least 5% of the Common Shares entitled to vote, represented in person or by proxy, constitute a quorum at the meeting of our shareholders.Our bylaws also provide that any action which may be taken at any annual or special meeting of our shareholders may be taken without a meeting and without prior notice if a consent in writing, setting forth the action so taken, is signed by the holders of outstanding Common Shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all Common Shares entitled to vote thereon were present and voted. Our articles of incorporation and bylaws do not provide for cumulative voting in the election of directors.Because the holders of our Common Shares do not have cumulative voting rights and directors are generally to be elected by a majority of the votes casts with respect to the directors at any meeting of our shareholders for the election of directors, holders of more than fifty percent, and in some cases less than 50%, of the issued and outstanding Common Shares can elect all of our directors. Annual Meetings The listing of the Common Shares on the TSX Venture Exchange has been conditionally accepted by the TSX Venture Exchange.On April 17, 2012, we amended our bylaws to conform with the requirements of the TSX Venture Exchange. We amended our bylaws to provide similar protections to our shareholders as are found in Canadian provincial corporate statutes, including a requirement for holding an annual shareholders meeting while our Common Shares are listed on a Canadian stock exchange, such as the TSX Venture Exchange. While we are listed on the TSX Venture Exchange, our bylaws will require us to hold annual shareholders meetings and elect our directors on an annual basis. The term for our directors will be until the next annual shareholders meeting. In the near future, we anticipate that we will only hold a shareholders meeting every calendar year and not more than 15 months apart. The solicitation of proxies for any annual shareholders meeting will be in accordance with the proxy solicitation rules in the Exchange Act. 33 Dividend Rights The holders of our Common Shares are entitled to receive such dividends as may be declared by our board of directors out of funds legally available for dividends.Our board of directors is not obligated to declare any dividends.Any future dividends will be subject to the discretion of our board of directors and will depend upon, among other things, future earnings, the operating and financial condition of our company, its capital requirements, general business conditions and other pertinent factors.We have not paid any dividends since our inception and we do not anticipate that dividends will be paid in the foreseeable future. Miscellaneous Rights and Provisions In the event of our liquidation or dissolution, whether voluntary or involuntary, each Common Share is entitled to share ratably in any assets available for distribution to holders of our Common Shares after satisfaction of all liabilities. Our Common Shares are not convertible or redeemable by us and have no pre-emptive, subscription, redemption, or conversion rights.There are no sinking fund or similar provisions regarding our Common Shares. Our Common Shares, after the fixed consideration therefore has been paid or performed, are not subject to assessment, and the holders of our Common Shares are not personally liable for the debts and liabilities of our company. Our bylaws provide that our board of directors may amend our bylaws by a majority vote of our board of directors including any bylaws adopted by our shareholders, but our shareholders may from time to time specify particular provisions of these bylaws, which must not be amended by our board of directors.Our current bylaws were adopted by our board of directors.Therefore, our board of directors can amend our bylaws to make changes to the provisions relating to the quorum requirement and vote requirements to the extent permitted by the Nevada Revised Statutes. Anti-Takeover Provisions Some features of the Nevada Revised Statutes, which are further described below, may have the effect of deterring third parties from making takeover bids for control of our company or may be used to hinder or delay a takeover bid.This would decrease the chance that our shareholders would realize a premium over market price for their Common Shares as a result of a takeover bid. Acquisition of Controlling Interest The Nevada Revised Statutes contain provisions governing the acquisition of a controlling interest of certain Nevada corporations.These provisions provide generally that any person or entity that acquires in excess of a specified percentage of the outstanding voting shares of a Nevada corporation that meet certain specifications (outlined below) may be denied voting rights with respect to the acquired shares, unless the holders of a majority of the voting power of the corporation, excluding shares as to which any of such acquiring person or entity, an officer or a director of the corporation, or an employee of the corporation exercises voting rights, elect to restore such voting rights in whole or in part.These provisions apply whenever a person or entity acquires shares that, but for the operation of these provisions, would bring voting power of such person or entity in the election of directors within any of the following three ranges: · 20% or more but less than 33 1/3%; · 33 1/3% or more but less than or equal to 50%; or · more than 50%. These provisions are applicable only to a Nevada corporation which: · has 200 or more shareholders of record, at least 100 of whom have addresses in Nevada appearing on the stock ledger of the corporation; and · does business in Nevada directly or through an affiliated corporation. 34 At this time, we do not have 100 shareholders of record who have addresses in Nevada appearing on the stock ledger of our company.Therefore, we believe that these provisions do not apply to acquisitions of our Common Shares and will not until such time as these requirements have been met and our articles and bylaws no longer exempt our Common Shares from these provisions.At such time as they may apply to us, and subject to the following paragraph, these provisions may discourage companies or persons interested in acquiring a significant interest in or control of our company, regardless of whether such acquisition may be in the interest of our shareholders. The shareholders or board of directors of a corporation may elect to exempt the stock of the corporation from these provisions through adoption of a provision to that effect in the articles of incorporation or bylaws of the corporation.Our articles of incorporation and bylaws exempt our Common Shares from these provisions. Combination with Interested Shareholder The Nevada Revised Statutes contain provisions governing the combination of any Nevada corporation that has 200 or more shareholders of record with an interested shareholder.As of June 11, 2012, we had approximately 309 shareholders of record.Therefore, we believe that these provisions apply to us and these provisions may also have the effect of delaying or making it more difficult to effect a change in control of our company. A corporation to which these provisions apply may not engage in a combination within two years after the interested shareholder acquires his, her or its shares unless the combination or purchase is approved by the board of directors before the interested shareholder acquired such shares, or unless the combination is approved by the board of directors and, at or after that time, the combination is approved by the shareholders (other than by written consent) holding at least 60% of the outstanding shares held by disinterested shareholders.Generally, if approval is not obtained in either of the ways described, then after the expiration of the two-year period, the combination may be consummated if the combination or purchase transaction was approved by the board of directors before the person became an interested shareholder or if approved (other than by written consent) by a majority of the voting power held by disinterested shareholders, or if the consideration to be received per share by disinterested shareholders is at least equal to the highest of: · the highest price per share paid by the interested shareholder within the two years immediately preceding the date of the announcement of the combination or within two years immediately before he, she or it became, or in the transaction in which he, she or it became, an interested shareholder, whichever is higher; · the market value per share on the date of announcement of the combination or the date the person became an interested shareholder, whichever is higher; and · if higher for the holders of preferred stock, the highest liquidation value of the preferred stock, if any. Generally, these provisions define an interested shareholder as a person who is the beneficial owner, directly or indirectly, of 10% or more of the voting power of the outstanding voting shares of a corporation.Generally, these provisions define combination to include any merger or consolidation with an interested shareholder, or any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, to or with an interested shareholder of assets of the corporation having: · an aggregate market value equal to more than 5% of the aggregate market value of all of the assets of the corporation; · an aggregate market value equal to more than 5% of the aggregate market value of all outstanding voting shares of the corporation; or · representing more than 10% of the earning power or net income of the corporation. Articles of Incorporation and Bylaws Other than as noted above, there are no provisions in our articles of incorporation or our bylaws that would delay, defer or prevent a change in control of our company and that would operate only with respect to an extraordinary corporate transaction involving our company, such as merger, reorganization, tender offer, sale or transfer of substantially all of our assets, or liquidation. Agent’s Warrants On closing of the Offering, our company will grant the Agent’s Warrants to the Placement Agent entitling the Placement Agent to purchase that number of Agent’s Warrant Shares equal to 5% of the number of Common Shares sold pursuant to the Offering (except for those Common Shares sold with respect to Special Orders).Each Agent’s Warrant will be exercisable into one Agent’s Warrant Share at CDN$1.50 per Agent’s Warrant Share for a period of 24 months from the Closing Date.Upon their issuance, the Agent’s Warrants will be governed by the terms and conditions set out in the share purchase warrant certificates representing the Agent’s Warrants, including the aforementioned terms. 35 Holders of the Agent’s Warrants will not have any voting rights or any other rights which a holder of Common Shares would have (including, without limitation, the right to receive notice of and to attend meetings of shareholders or any right to receive dividends or other distributions) until such time as the holders exercise the Agent’s Warrants and receive the Agent’s Warrants Shares.Holders of the Agent’s Warrants will have no pre-emptive rights to acquire securities of our company. The exercise price of the Agent’s Warrants and the number of Common Shares issuable upon exercise of the Agent’s Warrants is subject to adjustment in certain circumstances. Over-Allotment Option We have granted the Placement Agent the Over-Allotment Option, exercisable in whole or in part, at the sole discretion of the Placement Agent at any time for a period of 30days from the Closing Date, to sell at the offering price up to that number of Common Shares which is equal to 15% of the number of Common Shares sold in the Offering solely to cover over-allotments, if any, and for market stabilization purposes.In respect of the Over-Allotment Option, we will pay to the Placement Agent a fee equal to 5% of the gross proceeds realized through the issue of Common Shares pursuant to the Over-Allotment Option.If the Over-Allotment Option is exercised in full, the total price to the public, the Placement Agent’s commission and net proceeds to our company will be CDN$5,750,143, CDN$187,507 and CDN$5,562,500, respectively (assuming Special Orders of CDN$2,000,000).A subscriber who acquires Common Shares forming part of the Placement Agent’s over-allocation position acquires such Common Shares under this Prospectus regardless of whether the over-allocation position is ultimately filled through the exercise of the Over-Allotment Option or secondary market purchases.This Prospectus qualifies the grant of the Over-Allotment Option and the distribution of the Common Shares issuable upon exercise of the Over-Allotment Option. EXPERTS AND COUNSEL The audited financial statements of our company as at and for the periods ended December 31, 2011, 2010 and 2009 included in this Prospectus have been audited by Berman & Company, P.A., an independent registered public accounting firm, as stated in their report appearing herein, and have been so included in reliance upon the report of such firm given upon their authority as experts in accounting and auditing. Clark Wilson LLP, of Suite 800 – 885 West Georgia Street, Vancouver, British Columbia, Canada has provided an opinion on the validity of the Common Shares being offered pursuant to this Prospectus. Borden Ladner Gervais LLP, of Suite 1200 – 200 Burrard Street, Vancouver, British Columbia, Canada has provided an opinion on the validity of the Common Shares being offered pursuant to this Prospectus. INTEREST OF NAMED EXPERTS AND COUNSEL No expert named in this Prospectus as having prepared or certified any part thereof (or named as having prepared or certified a report or valuation for use in connection with this Prospectus) or counsel named in this Prospectus as having given an opinion upon the validity of the securities being offered pursuant to this Prospectus or upon other legal matters in connection with the registration or offering such securities was employed for such purpose on a contingent basis. Also at the time of such preparation, certification or opinion or at any time thereafter, through the date of this Prospectus or that part of this Prospectus to which such preparation, certification or opinion relates, no such person had, or is to receive in connection with the Offering, a substantial interest, direct or indirect, in our company, nor was any such person connected with our company as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. CORPORATE STRUCTURE Respect Your Universe, Inc. was incorporated in the State of Nevada pursuant to the Nevada Revised Statutes on November 21, 2008. Our principal executive offices are located at 5940 S. Rainbow Blvd., Las Vegas, Nevada 89118, and our telephone number is 1.888.455.6183. Our website is www.ryu.com. We also have an office at 818 North Russell Street, Suite A, Portland, Oregon 97227 which we use for administration and product design. 36 We maintain a registered office for service in the State of Nevada, located at Aspen Asset Management LLC, 6623 Las Vegas Blvd. South, Suite 255, Las Vegas, Nevada 89119. We do not have any subsidiaries. We are registered to do business in Nevada, California and Oregon. On April 17, 2012, we amended our bylaws to conform with the requirements of the TSX Venture Exchange. We amended our bylaws to provide similar protections to our shareholders as are found in Canadian corporate statutes, including a requirement for holding an annual shareholder meeting, a shareholder right to dissent on proposed fundamental changes, a prohibition on the issuance of shares for consideration in the form of promissory notes, a requirement that the Common Shares be issued for fair market value and a provision for recourse against our board of directors if shares are issued for less than fair market value, and a requirement that directors and classes of directors have the same voting rights. These protections are only applicable while we are listed on a national stock exchange in Canada. DESCRIPTION OF BUSINESS Corporate History We were incorporated in the State of Nevada on November 21, 2008.Our business plan is to capitalize on the increasing popularity of MMA by designing, commercializing and marketing a line of premium performance athletic apparel and accessories drawing insights from MMA and athletes. Our Current Business We design, develop and market premium performance athletic apparel and accessories.Our products are created for use by all athletes, taking inspiration from MMA’s centuries old traditions and innovation from athletes’ insights. We believe that in every athlete lies the heart of a warrior. No matter what sport they play or what discipline they practice; every athlete at the most basic level is essentially a fighter. They stand alone; their success is motivated 100% from within themselves. Based upon the principles of respect, strength, honor and sustainability, we believe we are dedicated to creating, not only a product, but a movement and community that are inspired by a profound respect for the art of athleticism, the spirit of combat, the warrior ethic and the universe encompassing it all. Three-Year History Our company was founded in the State of Nevada in November 2008.In 2009, we were focused primarily on brand development. As a test run solely for the limited purpose of gaining feedback on our brand design, we made and successfully sold 400 units of sportswear. During 2010, we were in a development stage.We did not have any revenue and were focused on corporate organization, securing financing and product creation activities. In 2011, we became a publicly traded company trading on the OTC Bulletin Board and raised approximately $6,000,000 to initially capitalize our company.An experienced senior leadership team with extensive experience in the apparel and sporting goods industry was retained to execute our strategic and operating plan.A product creation and administrative office was opened in Portland, Oregon and the design, development and production of the Spring 2013 product line was completed.In late 2011 we successfully launched our web store at www.ryu.com with a limited edition line of sportswear styles.In December 2011, we executed an agreement giving us promotion rights as an official UFC sponsor at selected pay-per-view events plus additional marketing opportunities between December 1, 2011 and December 31, 2012. In February 2012, we launched our Spring 2012 line of men’s performance and lifestyle apparel, and accessories.During the same month, we launched an updated web site and store at www.ryu.com.During the quarter ended March 31, 2012, we had nominal sales through multiple channels: retail, through our online store and wholesale, through a limited number of retail partners. 37 Our Product Line Our premium athletic products include competition, training and premium sports and outerwear, as well as headwear and accessories that are designed to keep up with the demands of an active lifestyle.Built for athletes; suited for style, RYU’s premium high performance line embodies the art of the sport and places emphasis on respect, strength, honor and sustainability as the foundation of our apparel and accessories. Crafted from organic and/or recycled materials utilizing some of the best yarn and fabric suppliers in the world, we believe we are leading the athletic apparel industry by example, creating a product that is not only the pinnacle of athletic performance, comfort and style, but that is also designed with respect toward maintaining the health of our environment. We debuted our men’s product line in February 2012.Our Spring 2012 line consists of 39 styles of premium apparel for competition, training, and sportswear along with a focused selection of accessories. Our Fall 2012 product line is anticipated to be introduced in July 2012 and consist of 112 styles with an expanded line of men’s products plus the introduction of a women’s line of premium training and sportswear apparel plus accessories. Distribution We are deploying a multi-channel retail distribution strategy to deliver our products to consumers.The wholesale channel is anticipated to be our largest channel and consists of specialty retail, department stores, sporting goods and e-commerce sites.We currently have 10 wholesale accounts in the United States and Canada. Our direct-to-consumer channel is expected to consist of the RYU webstore and owned retail stores.Our webstore has been operational since September 2011 and provides our customers with a premium experience and access to our entire product line.In the third quarter of 2012, we plan to open a mall based flagship store in Las Vegas, Nevada.We anticipate opening a retail store in late 2013 in a major metropolitan United States location to be determined. In the second half of 2013, we plan to expand to international markets by establishing exclusive territory distributorships in key European, Asian and South American countries. We have contracted with a third party logistics provider located in the Portland, Oregon metro area to outsource our inventory receiving, warehousing and our product distribution and shipping needs. We do not currently have any long term contracts relating to the distribution of our products. Merchandising, Design and Sourcing Services From February 2010 to May 2012, we contracted with Exit 21 Global Solutions, LLC (“Exit 21”) to assist us in the merchandising, design and sourcing of our products. Exit 21 is a consulting and product creation company based in Portland, Oregon owned equally by Mr. Martens and Mr. Siffert, our current Chief Executive Officer and Chief Operating Officer, respectively.As we have transitioned our business model from a development stage to revenue generation we have evolved our relationship with Exit 21 to meet our business requirements, as follows: · Phase 1 (February 2010 to June 2010): We retained Exit 21 for consulting services to create our merchandise strategy, initial product concepts and sourcing. · Phase II (July 2010 to May 2011):We contracted with Exit 21 to finalize the design, development and sourcing of our men’s Spring 2012 product line, and initiated the design and development of our women’s Fall 2012 product line. · Phase III (June 2011 to December 2011):We contracted with Exit 21 to complete the development, commercialization and sourcing of the women’s Fall 2012 product line.In addition, Mr. Martens was retained as our Chief Executive Officer and Mr. Siffert was retained as Chief Operation Officer, both of which were in the capacity of consultants to RYU. · Phase IV (January 2012 to May 2012):Mr. Martens and Mr. Siffert became our employees in the roles of CEO and COO, respectively.In addition, they continued as co-owners of Exit 21, and we contracted with Exit 21 to create the Spring 2013 product line.During this period, Exit 21 delivered consulting services to other non-competing apparel brands but the majority of their services were utilized by us. 38 Since June 2011, Exit 21 has been considered a related party as Mr. Martens and Mr. Siffert, co-owners of Exit 21, also provided executive officer services in addition to continuing to provide product creation services.We have discontinued the use of Exit 21 services as of May 1, 2012 when the consulting services agreement terminated and we have shifted to a product creation model using internal resources supplemented with independent contractors as required.Please see “Transactions with Related Persons, Promoters and Certain Control Persons”. Product Manufacturing and Fulfillment We outsource the commercial manufacturing of our product line to factories outside of the United States.During 2011, this apparel production occurred primarily with seven manufacturers located in Asia.RYU’s independent suppliers buy raw materials in bulk for the manufacturing of our apparel and accessories. Our international sources of supply are subject to the usual risks of doing business abroad, such as possible revaluation of currencies, import duties, safeguard measures, trade restrictions, restrictions on the transfer of funds and, in certain parts of the world, political instability and terrorism. We have not, to date, been materially affected by any such risk, but cannot predict the likelihood of such developments occurring in the future. We do not currently have any long term contracts relating to the manufacturing of our products. Product Design and Development Our product design efforts are led by a team of contracted designers based in Portland, Oregon who embody our core values and who come with decades of experience having worked with global fortune 500 brands. Our products embody our design philosophy and dedication to premium quality. Our design team identifies trends based on market intelligence and research, proactively seeks the input of athletes, trainers, and fitness instructors and users of our products and our competitors’ products. They broadly seek inspiration consistent with our goals of style, function and technical superiority. Our athletes have become an integral part of our product design process as they test and evaluate our products, providing real-time feedback on performance and functionality. Our design team incorporates all of this input to adjust fit, style, function and to detect new athletic trends and to identify desirable fabrics. To ensure that we continue to provide our consumers with functional fabrics, our contracted design and materials research teams work closely with our suppliers to incorporate innovative fabrics that bring particular specifications to our products. These specifications include characteristics such as stretch ability, capability to wick moisture, color fastness and durability, among others. We utilize material suppliers who provide independent inspection, verification and testing certification on all our materials. This includes testing for a variety of performance characteristics including pilling, shrinkage, abrasion resistance and colorfastness. We collaborate with leading fabric suppliers to develop fabrics that we intend to trademark for brand recognition whenever possible. Historically, we have brought new products from design to market in approximately 10 to 12 months.All of our development and technical design personnel have multiple years of experience and have worked with and traveled to overseas factories and suppliers. Sourcing and Manufacturing We do not own or operate any manufacturing facilities, nor do we contract directly with third-party vendors for fabrics and finished goods. The fabric used in our products is sourced by our manufacturers from a limited number of pre-approved suppliers. We select factories we believe are financially sound, with experienced infrastructure and a dedication to workers’ rights and safety.We work with a group of approximately seven garment manufacturers and 12 material suppliers.Our manufacturing activities are strategically spread throughout our source base which covers China (65%), Thailand (5%), Vietnam (5%), Bangladesh (10%) and Sri Lanka (15%).Our five year goal is to increase our reach to North America and reduce our dependency on China. We have developed good relationships with a number of our vendors and take great care to ensure that they share our commitment to quality and ethics. We do not, however, have any long-term agreements requiring us to use any manufacturer, and no manufacturer is required to produce our products. We require that all of our manufacturers adhere to a code of conduct regarding quality of manufacturing, working conditions and other social concerns. We currently also work with a leading inspection and verification firm to review the quality of our product both during and after production. 39 Marketing We create awareness and demand for our products through the following marketing strategies: sports marketing, product seeding, licensing, digital marketing, and social media. Sports marketing is focused on creating relationships with professional and amateur athletes through sponsorship and product seeding.We currently have endorsement agreements with Jon Fitch (MMA), Phil Heath (bodybuilding), Darnell McDonald (professional baseball) and Christian Isakson (professional triathlete). We have entered into a Sponsorship Agreement with Zuffa Marketing LLC to be a sponsor for a select number of UFC events between December 1, 2011 and December 31, 2012.As a sponsor of the UFC we have certain marketing rights for the RYU brand at selected pay-per-view and weigh-in events, use of the UFC logo on our products and website, and access to certain UFC digital media assets. Seeding our product on key professional and amateur athletes is an important component of our marketing strategy. By encouraging these athletes to use our products we believe we gain important insights on product performance and innovation opportunities while benefiting from brand exposure. To capitalize on the awareness of our brand we may license the RYU brand to others for use for related training products.These opportunities may include training electronics and accessories, training centers and equipment. We use digital marketing strategies to bring consumers to our website at www.ryu.com to introduce and educate them on our brand.Digital marketing is also utilized to bring consumers to our RYU webstore where they can easily review our complete product offering and purchase directly from RYU. We are establishing a social media marketing platform for communicating directly with consumers to build brand awareness and loyalty.Through the use of Facebook, Twitter and the RYU blog we believe we are strengthening the RYU brand by accessing these large communities and inviting them to join our community and become involved with RYU. Competition The market for athletic apparel is highly competitive.We compete with a significant number of apparel brands, as well as wholesalers and direct sellers of general athletic and leisure athletic apparel.This includes competition from established companies as well as new entrants into the athletic apparel market. Many of our competitors have significant advantages over our company in terms of scale, operating histories, number of locations in operation, capital and other resources.The intense competition and the rapid changes in technology and consumer preferences are significant risks for our operations.We are a start-up company that has just begun to commence commercial operations. Accordingly, there can be no assurances that we can successfully compete in the market for athletic apparel and accessories. We believe our strategy of focusing on MMA and individual athletes as the inspiration for our product design differentiates us and will enable us to obtain a competitive position in the industry.We believe building our products around the athlete will provide a product that is premium in quality, more authentic, and provide better athletic performance and function that will assist us in competing in this industry. Patents and Trademarks On August 2, 2011, we filed with the US Patent and Trademark Office (the “USPTO”) an application for a U.S. patent for the innovative enclosure utilized on our fight short. On December 10, 2008, a U.S. federal trademark registration was filed for RYU. This trademark is owned by Respect Your Universe, Inc. The USPTO has given the RYU trademark serial number of 4091588. On December 10, 2008, a U.S. federal trademark registration was filed for RESPECT YOUR UNIVERSE. This trademark is owned by Respect Your Universe, Inc. The USPTO has given the RESPECT YOUR UNIVERSE trademark serial number of 4060794. 40 We have trademark applications for U.S. federal trademark registrations pending for the following marks: HOUSE OF RYU AIR WEAVE FIRE WEAVE TERRA WEAVE WATER WEAVE WIND WEAVE R.E.T. We have applications pending in Canada, the European Community, Japan, Jordan, Mexico, Russia, UAE, Brazil, China and Egypt for the following mark: Product Development and Research Costs For the years ended December 31, 2010 and December 31, 2011, we spent approximately $1,001,000 and $366,000, respectively, on the design, development, testing, prototype creationand sourcing of ourproduct line of sports apparel. Employees We currently have nine full-time employees and two part-time employees.Our employees are responsible for performing or overseeing all operations of our company.Specifically, our employees’ direct responsibilities include, but are not limited to, seeking the investment capital necessary to commence and build commercial operations, creating our marketing, branding and sales strategy, driving the overall product design strategy, directing product development, manufacturing, operations, and all financial reporting and general administrative duties. DESCRIPTION OF PROPERTY Our principal corporate offices are located at 5940 South Rainbow Boulevard, Las Vegas, Nevada 89118. We do not have a lease agreement for the space and our usage of the space could be terminated at any time. Our sales, customer service and administrative offices are located at 818 North Russell Street, Suite A, Portland, Oregon 97227.We are leasing approximately 1,200 square feet of office space for a term of one year.The lease expires in August 2012 and we have the option to extend the lease term for an additional twelve months. 41 We outsource the design and manufacturing of our products and the distribution and warehousing needs for our products to third parties and as such have no current plans to lease or own space for such needs.We believe that our current locations will be sufficient for the operation of our business over the next twelve months. LEGAL PROCEEDINGS AND REGULATORY ACTIONS There have been no material legal proceedings to which we are a party, or to which any of our assets are the subject. We do not know any legal proceedings contemplated by any governmental authority or any other party involving us or our assets. We know of no material proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder holding more than 5% of our Common Shares is a party adverse to us or has a material interest adverse to us. There have not been any: · penalties or sanctions imposed against our company by a court relating to securities legislation or by a securities regulatory authority within the three years immediately preceding the date of this Prospectus; · other penalties or sanctions imposed by a court or regulatory body against our company necessary for this Prospectus to contain full, true and plain disclosure of all material facts relating to the securities being distributed; and · settlement agreements that we entered into before a court relating to securities legislation or with a securities regulatory authority within the three years immediately preceding the date of this Prospectus. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Our management’s discussion and analysis of financial condition and results of operations provides a narrative about our financial performance and condition that should be read in conjunction with the audited and unaudited financial statements and related notes thereto included in this Prospectus. This discussion contains forward-looking statements reflecting our current expectations and estimates and assumptions about events and trends that may affect our future operating results or financial position. Our actual results and the timing of certain events could differ materially from those discussed in these forward-looking statements due to a number of factors, including, but not limited to, those set forth in the sections of this Prospectus titled “Risk Factors” beginning at page11 above and “Forward-Looking Statements” beginning at page5 above. Overview We were incorporated in the State of Nevada on November 21, 2008.Our business plan is to capitalize on the increasing popularity of MMA by designing, commercializing and marketing a line of premium performance athletic apparel and accessories drawing insights from MMA and athletes. We have generated limited revenues to date during the year ended December 31, 2011 and for the three month period ended March 31, 2012.As a result, we depend upon funding from various sources to continue operations and to implement our growth strategy. Results of Operations For the three months ended March 31, 2012 and 2011 The following discussion of the financial condition and results of operations should be read in conjunction with the unaudited interim financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Revenue We generated nominal net revenues in the amount of $68,934 during the period from November 21, 2008 (inception) to March 31, 2012.Net revenues during the three months ended March 31, 2012 and 2011 were $64,126 and nil respectively.The increase is a result of the launch of our Spring 2012 product line and www.ryu.com in February 2012. 42 Gross Profit Gross Profit from November 21, 2008 (inception) to March 31, 2012 was $23,808.For the three months ended March 31, 2012 and 2011, gross profit was $28,214 and nil, respectively. Operating Expenses Total operating expenses for the period from November 21, 2008 (inception) through March 31, 2012 were $10,187,618.A significant portion of our operating expenses incurred were from non-cash transactions comprised of share-based payments for services valued at $5,324,267.This total includes incentive stock options and warrants valued at $3,922,356.Personnel compensation costs including salaries, benefits and incentive compensation are included in the expense categories below based on the employee’s function. During the three months ended March 31, 2012, total operating expenses for our company were $1,966,748 compared to $226,596 for the three months ended March 31, 2011.We incurred $660,847 in marketing and advertising expenses during the three months ended March 31, 2012 for digital media, brand and sports marketing initiatives and communications.We had no marketing expenses for the comparable period of 2011 and marketing and advertising expenses in the amount of $1,624,257 for the period from November 21, 2008 (inception) through March 31, 2012.Of the total amount expensed to date, $63,900 was for related party development of brand and marketing media. During the three months ended March 31, 2012, we incurred product creation expenses of $315,400 compared to $205,074 during the three months ended March 31, 2011.The increase is due to additional services needed to support the expansion of our product lines, including the addition of a women’s category.For the period from November 21, 2008 (inception) through March 31, 2012, total product creation expenses were $1,682,461 of which $1,672,245 was paid to Exit 21, an entity controlled by our Chief Executive Officer and Chief Operation Officer. General and administrative expenses for the three months ended March 31, 2012 were $990,501 compared to $21,522 for the three months ended March 31, 2011.This increase reflects our investment in organization and infrastructure to support our business objectives for 2012.The primary components of general and administrative expense during these periods were investor relations expenses of $391,444 ($345,855 of which was from share-based compensation) for the period ended March 31, 2012, compared to nil for the period ended March 31, 2011; employee compensation expenses $303,380 ($36,907 of which was from share-based compensation) for the period ended March 31, 2012, compared to nil for the period ended March 31, 2011; professional and consulting fees of $87,688 ($2,476 from share-based-compensation) for the period ended March 31, 2012, compared to $16,705 for the period ended March 31, 2011; and travel expenses of $80,948 for the period ended March 31, 2012, compared to nil for the period ended March 31, 2011. For the period from November 21, 2008 (inception) through March 31, 2012, general and administrative expenses were $6,849,010. As a result of the February 2012 launch of our new e-commerce website, ryu.com, we recognized an impairment loss in December 2011 related to our previous website in the amount of $31,890.The amount was based on the net asset value as of December 31, 2011. Net Loss Our net loss for the quarter ended March 31, 2012 was $1,938,534 as compared to a net loss of $226,596 for the three months ended March 31, 2011.Our accumulative net loss for the period from November 21, 2008 (inception) to March 31, 2012 was $10,163,810. Years Ended December 31, 2011, 2010 and 2009 The following discussion of the financial condition and results of operations should be read in conjunction with the audited financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. 43 Revenue We generated gross revenues in the amount of $4,808 during the period from November 21, 2008 (inception) to December 31, 2011.Gross revenues during the years ended December 31, 2011, 2010, and 2009 were $2,821, nil, and $1,987, respectively. In 2009, as a test run solely for the limited purpose of gaining feedback on our brand design, we produced 400 pieces of initial designs of graphic T-shirts and sold them through a third party retail website.In 2011, we produced a limited quantity of graphic t-shirts and headwear for resale on our webstore at www.ryu.com, which launched in August 2011. Cost of revenue during the period from November 21, 2008 (inception) to December 31, 2011 was $9,214 resulting in a negative gross margin of $4,406.During the development stage, our company has been primarily focused on corporate organization and the research, development and manufacturing of our products. Expenses During the year ended December 31, 2011, total operating expenses for our company were $6,653,661 compared to $1,157,218 for the year ended December 31, 2010 and $360,953 for the year ended December 31, 2009. Total operating expenses for the period from November 21, 2008 (inception) through December 31, 2011 were $8,220,870. The majority of the operating expenses incurred during the year ended December 31, 2011 were non-cash transactions comprised of share based payments for services valued at $4,235,293. This total includes incentive stock options and warrants valued at $3,751,705. Our company incurred $894,440 in marketing and advertising expenses to create brand media and distribute marketing communications during the year ended December 31, 2011.Of the total amount expensed in 2011, $63,900 was for related party development of brand and marketing media. Our company had no marketing expenses for the comparable period of 2010 and 2009 and marketing and advertising expenses in the amount of $963,410 for the period from November 21, 2008 (inception) through December 31, 2011. During the year ended December 31, 2011, our company incurred research and development expenses of $366,360 compared to $1,000,701 during the year ended December 31, 2010 and nil during the year ended December 31, 2009.For the period from November 21, 2008 (inception) through December 31, 2011, total research and development expenses were $1,367,061 of which $1,356,845 was paid to Exit 21, an entity controlled by our Chief Executive Officer and Chief Operation Officer. General and administrative expenses for the year ended December 31, 2011 were $5,360,971 compared to $156,517 for the year ended December 31, 2010 and $360,953 for the year ended December 31, 2009.This increase reflects our investment in organization and infrastructure to support our business objectives for 2010, 2011 and 2012.The primary components of general and administrative expense for the year ended December 31, 2011 were investor relations expenditures of $457,688 ($178,594 of which was share based compensation), employee compensation expenses of $1,840,153 ($1,590,665 of which was share based compensation), legal, professional and consulting fees of $2,597,785 ($2,229,239 of which was share based compensation), and travel expenses of $169,817. For the period from November 21, 2008 (inception) through December 31, 2011, general and administrative expenses were $5,858,509. In December 2011, we executed an agreement for the development of a new website to support the expanded web store which launched during the first quarter of 2012.As a result, we have recognized an impairment loss in the amount of $31,890 based on the net asset value as of December 31, 2011. Net Loss Our net loss for the year ended December 31, 2011 was $6,650,840, compared to a net loss of $1,157,218 for the year ended December 31, 2010 and $367,387 for the year ended December 31, 2009.Our accumulative net loss for the period from November 21, 2008 (inception) to December 31, 2011was $8,225,276. 44 Liquidity and Financial Condition As of March 31, 2012, we had current assets of $5,132,822, current liabilities of $569,287 and working capital of $4,563,535, compared to current assets of $5,163,324, current liabilities of $453,244 and working capital of $4,710,080 at December 31, 2011. In February 2012, we successfully raised $1,500,000 in additional capital though equity financing.Our cash balance as of March 31, 2012 was $2,006,884 compared to $2,698,719 at December 31, 2011. The Company believes it currently has sufficient funds to execute its business plan through the second quarter of 2012. We also have up to $500,000 available pursuant to the Credit Facility dated June 14, 2012 entered into with Nicholas Cohen Productions Ltd., an arm’s length third party. Amounts drawn down on the Credit Facility incur interest at 6% per annum and the Credit Facility matures on June 14, 2013. We anticipate that additional capital will be required to implement our business plan beyond the second quarter of 2012 and to purchase inventory to support our revenue forecast for 2013.In order to obtain the necessary capital, we filed a prospectus in April 2012 in order to become listed on the TSX Venture Exchange through a public offering.The Offering is for CDN$5,000,125 and includes an option for over-allotment of up to CDN$750,018.If the Offering is abandoned or delayed, we believe our company will be able to raise sufficient capital from other sources to support operations through the remainder of 2012. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us or experience unexpected cash requirements that would force us to seek alternative financing.Further, if we issue additional equity or debt securities as a means of raising additional capital, stockholders may experience dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of common stock. Cash Flows For the three months ended March 31, 2012 and 2011 Three Months Ended March 31 2012 2011 Net Cash Provided by (Used in) Operating Activities $ (2,077,530 ) $ (57,860 ) Net Cash Provided by (Used in) Investing Activities $ (79,405 ) $ - Net Cash Provided by (Used in) Financing Activities $ 1,465,100 $ 55,000 Change in Cash and Cash Equivalents During the Period $ (691,835 ) $ (2,860 ) Operating Activities During the quarter ended March 31, 2012, we used cash in the amount of $2,077,530 for operating activities.The major components of operating activities include a net loss of $1,938,534 offset by the amortization of stock paid for future services of $388,723, stock issued for service of $98,000, share based compensation of $170,651, an increase in inventory of $319,109, an increase in deposits for inventory purchased of $599,336, a decrease in prepaid expenses of $104,971, and an increase in accounts payable and accrued liabilities of $127,918. By comparison, during the three months ended March 31, 2011, we used cash in the amount of $57,860 for operating activities. Cash used in operating activities included a net loss of $226,596 offset by an increase in accounts payable of $168,736. Investing Activities We used cash in the amount of $79,405 in investing activities during the quarter ended March 31, 2012.Investing activities during that period included $7,229 for property and equipment purchases and $72,176 for the acquisition of intangible assets including the development of our patents and trademarks, website development costs and the acquisition of our new domain name.All of the costs have been capitalized and those with finite life will be amortized over the expected useful lives of the assets.Depreciation and amortization during the quarter ended March 31, 2012 totaled $6,706. 45 By contrast, there were no investing activities for the three months ended March 31, 2011.For the period from November 21, 2008 (inception) to March 31, 2012, cash used in investing activities was $180,412 and included $54,578 for property and equipment purchases and $125,834 for the acquisition of intangible assets. Financing Activities During the quarter ended March 31, 2012, we repaid $25,000 to related parties, paid $3,000 towards capital lease obligations and received net proceeds from the sale of common stock and warrants of $1,493,100 for net cash provided by financing activities of $1,465,100. During the three months ended March 31, 2011, we received related party advances in the amount of $25,000 and proceeds from the sale of common stock in the amount of $30,000 for total cash provided by financing activities of $55,000. From November 21, 2008 (inception) to March 31, 2012, we received proceeds from a loan due to a stockholder of $106,700, received related party advances in the amount of $45,000, repaid $45,000 to related parties, paid $3,000 on capital lease obligations, and received proceeds from the sale of common stock and warrants of $8,169,085 for total net cash provided by financing activities of $8,272,785.The shareholder loan of $106,700 was subsequently exchanged for shares of common stock. We presently have a credit line (credit card) of $25,000 with approximately $8,600 outstanding as of March 31, 2012.In order to obtain future capital, we may need to utilize our line of credit, sell additional shares of common stock or borrow funds from private lenders.However, any downturn in the U.S. stock and debt markets is likely to make it more difficult to obtain financing through the issuance of equity or debt securities.As a result, there can be no assurance that we will be successful in obtaining additional funding. Years Ended December 31, 2011, 2010 and 2009 Year Ended December 31 Net Cash Provided by (Used in) Operating Activities $ ) $ ) $ ) Net Cash Provided by (Used in) Investing Activities $ ) $
